Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE GROUP OF FUNDS The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 September 26, 2008 Dear Shareholder: We cordially invite you to attend a Special Meeting of Shareholders of the Eaton Vance Group of Funds on Friday, November 14, 2008. There is only one item on the agenda, but it is an important one  the election of Trustees. We ask you to read the enclosed information carefully and to submit your vote promptly. In the proxy statement that follows this letter, the current Trustees are asking shareholders to elect a slate of Trustees that includes all of the existing Trustees and one new Trustee. The current Trustees serve on the Boards of multiple Eaton Vance funds. If the entire slate is elected, at least two-thirds of each Board will continue to be composed of Trustees who are independent of Fund management. Since the Trustee proposal is common to the Funds, we have combined our discussion into a single proxy statement, which will reduce Fund expenses. Please note that we are required to provide you with one proxy card (or other means to vote) for each account that you own. We realize that most of our shareholders will not be able to attend the meeting and vote their shares in person. However, your Fund does need your vote. You can vote by mail, telephone, or over the Internet, as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help your Fund avoid the expense of additional mailings . If you would like additional information concerning the election of Trustees, please call one of our service representatives at 1-800-262-1122 Monday through Friday between 8:00 A.M. - 7:00 P.M. (Eastern Time). Your participation in this vote is extremely important. YOUR VOTE IS IMPORTANT  PLEASE VOTE PROMPTLY. SHAREHOLDERS ARE URGED TO SIGN AND MAIL THE ENCLOSED PROXY IN THE ENCLOSED POSTAGE PREPAID ENVELOPE OR VOTE BY TELEPHONE OR OVER THE INTERNET BY FOLLOWING THE ENCLOSED INSTRUCTIONS. YOUR VOTE IS IMPORTANT WHETHER YOU OWN A FEW SHARES OR MANY SHARES. EATON VANCE GROUP OF FUNDS The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 Notice of Special Meeting of Shareholders To Be Held November 14, 2008 A Special Meeting of Shareholders of each Eaton Vance Fund listed on the following pages will be held at the principal office of the Funds, The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, on Friday, November 14, 2008 at 1:30 P.M. (Eastern Time), for the following purposes: 1. To consider and act upon a proposal to elect a Board of Trustees. 2. To consider and act upon any other matters which may properly come before the meeting and any adjourned or postponed session thereof. The proposal to elect Trustees is discussed in greater detail in the following pages. The meeting is called pursuant to the By-Laws of each Fund. The Boards of Trustees of the Funds have fixed the close of business on September 18, 2008 as the record date for the determination of the shareholders of each Fund entitled to notice of and to vote at the meeting and any adjournments or postponements thereof. The Proxy Statement and accompanying material, or a Notice of Internet Availability of Proxy Materials are being mailed to shareholders on or about September 26, 2008. September 26, 2008 Boston, Massachusetts IMPORTANT SHAREHOLDERS CAN HELP THE BOARD OF TRUSTEES OF EACH FUND AVOID THE NECESSITY AND ADDITIONAL EXPENSE OF FURTHER SOLICITATIONS, WHICH MAY BE NECESSARY TO OBTAIN A QUORUM BY PROMPTLY RETURNING THE ENCLOSED PROXY OR VOTING BY TELEPHONE OR OVER THE INTERNET. THE ENCLOSED ADDRESSED ENVELOPE REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES AND IS INTENDED FOR YOUR CONVENIENCE. Special Meeting of Shareholders  November 14, 2008 EATON VANCE GROUP OF FUNDS The Funds in the Eaton Vance Group of Funds are part of various trusts. Each Trust listed below is a Trust and collectively, the Trusts. The Funds listed below are each a Fund and collectively, the Funds. Many of the Eaton Vance Funds are in the master-feeder structure and invest their assets in a corresponding portfolio. Each portfolio listed below is a Portfolio and collectively, the Portfolios. The list below contains all the Funds and their corresponding Portfolios. Trust Names Fund Names Corresponding Portfolio Eaton Vance Growth Trust Eaton Vance Asian Small Companies Fund Asian Small Companies Portfolio (7 Funds) Eaton Vance-Atlanta Capital Large-Cap Growth Fund Large-Cap Portfolio Eaton Vance-Atlanta Capital SMID-Cap Fund SMID-Cap Portfolio Eaton Vance Global Growth Fund Global Growth Portfolio Eaton Vance Greater China Growth Fund Greater China Growth Portfolio Eaton Vance Multi-Cap Growth Fund Multi-Cap Growth Portfolio Eaton Vance Worldwide Health Sciences Fund Worldwide Health Sciences Portfolio Eaton Vance Investment Trust Eaton Vance AMT-Free Limited Maturity Municipals Fund N/A (8 Funds) Eaton Vance California Limited Maturity Municipals Fund N/A Eaton Vance Massachusetts Limited Maturity Municipals Fund N/A Eaton Vance National Limited Maturity Municipals Fund N/A Eaton Vance New Jersey Limited Maturity Municipals Fund N/A Eaton Vance New York Limited Maturity Municipals Fund N/A Eaton Vance Ohio Limited Maturity Municipals Fund N/A Eaton Vance Pennsylvania Limited Maturity Municipals Fund N/A Eaton Vance Municipals Trust Eaton Vance Alabama Municipals Fund N/A (28 Funds) Eaton Vance Arizona Municipals Fund N/A Eaton Vance Arkansas Municipals Fund N/A Eaton Vance California Municipals Fund N/A Eaton Vance Colorado Municipals Fund N/A Eaton Vance Connecticut Municipals Fund N/A Eaton Vance Florida Plus Municipals Fund N/A Eaton Vance Georgia Municipals Fund N/A Eaton Vance Kentucky Municipals Fund N/A Eaton Vance Louisiana Municipals Fund N/A Eaton Vance Maryland Municipals Fund N/A Eaton Vance Massachusetts Municipals Fund N/A Eaton Vance Michigan Municipals Fund N/A Eaton Vance Minnesota Municipals Fund N/A Eaton Vance Mississippi Municipals Fund N/A Eaton Vance Missouri Municipals Fund N/A Eaton Vance National Municipals Fund N/A Eaton Vance New Jersey Municipals Fund N/A Eaton Vance New York Municipals Fund N/A Eaton Vance North Carolina Municipals Fund N/A Eaton Vance Ohio Municipals Fund N/A Eaton Vance Oregon Municipals Fund N/A Eaton Vance Pennsylvania Municipals Fund N/A Eaton Vance Rhode Island Municipals Fund N/A Eaton Vance South Carolina Municipals Fund N/A Eaton Vance Tennessee Municipals Fund N/A Eaton Vance Virginia Municipals Fund N/A Eaton Vance West Virginia Municipals Fund N/A Eaton Vance Municipals Eaton Vance Insured Municipals Fund N/A Trust II (4 Funds) Eaton Vance Hawaii Municipals Fund N/A Eaton Vance High Yield Municipals Fund N/A Eaton Vance Kansas Municipals Fund N/A Eaton Vance Mutual Funds Eaton Vance AMT-Free Municipal Bond Fund N/A Trust (29 Funds) Eaton Vance Cash Management Fund Cash Management Portfolio Eaton Vance Diversified Income Fund Boston Income Portfolio/Floating Rate Portfolio/Government Obligations Portfolio Trust Names Fund Names Corresponding Portfolio Eaton Vance Mutual Funds Eaton Vance Dividend Income Fund Dividend Income Portfolio Trust (cont.) Eaton Vance Emerging Markets Local Income Fund Emerging Markets Local Income Portfolio Eaton Vance Floating-Rate Advantage Fund Senior Debt Portfolio Eaton Vance Floating-Rate Fund Floating Rate Portfolio Eaton Vance Floating-Rate & High Income Fund Floating Rate Portfolio/High Income Opportunities Portfolio Eaton Vance Global Macro Fund Global Macro Portfolio Eaton Vance Government Obligations Fund Government Obligations Portfolio Eaton Vance High Income Opportunities Fund High Income Opportunities Portfolio Eaton Vance International Equity Fund International Equity Portfolio Eaton Vance International Income Fund International Income Portfolio Eaton Vance Large-Cap Core Research Fund N/A Eaton Vance Low Duration Fund Floating Rate Portfolio/Government Obligations Portfolio/Investment Portfolio Eaton Vance Money Market Fund Cash Management Portfolio Eaton Vance Strategic Income Fund Boston Income Portfolio/Emerging Markets Local Income Portfolio/ Floating Rate Portfolio/Global Macro Portfolio/High Income Opportunities Portfolio/International Income Portfolio/Investment Grade Income Portfolio/Investment Portfolio Eaton Vance Structured Emerging Markets Fund N/A Eaton Vance Tax Free Reserves N/A Eaton Vance Tax-Managed Dividend Income Fund N/A Eaton Vance Tax-Managed Equity Asset Allocation Fund All Tax-Managed Portfolios Eaton Vance Tax-Managed Growth Fund 1.1 Tax-Managed Growth Portfolio Eaton Vance Tax-Managed Growth Fund 1.2 Tax-Managed Growth Portfolio Eaton Vance Tax-Managed International Equity Fund Tax-Managed International Equity Portfolio Eaton Vance Tax-Managed Mid-Cap Core Fund Tax-Managed Mid-Cap Core Portfolio Eaton Vance Tax-Managed Multi-Cap Growth Fund Tax-Managed Multi-Cap Growth Portfolio Eaton Vance Tax-Managed Small-Cap Fund Tax-Managed Small-Cap Portfolio Eaton Vance Tax-Managed Small-Cap Value Fund Tax-Managed Small-Cap Value Portfolio Eaton Vance Tax-Managed Value Fund Tax-Managed Value Portfolio Eaton Vance Series Trust Eaton Vance Tax-Managed Growth Fund 1.0 Tax-Managed Growth Portfolio (1 Fund) Eaton Vance Series Trust II Eaton Vance Income Fund of Boston Boston Income Portfolio (2 Funds) Eaton Vance Tax-Managed Emerging Markets Fund N/A Eaton Vance Special Investment Eaton Vance Balanced Fund Capital Growth Portfolio/Investment Trust (17 Funds) Grade Income Portfolio/Large-Cap Value Portfolio Eaton Vance Capital & Income Strategies Fund Boston Income Portfolio/Dividend Builder Portfolio/Large-Cap Value Portfolio Eaton Vance Dividend Builder Fund Dividend Builder Portfolio Eaton Vance Emerging Markets Fund Emerging Markets Portfolio Eaton Vance Enhanced Equity Option Income Fund N/A Eaton Vance Equity Asset Allocation Fund International Equity Portfolio/Large- Cap Growth Portfolio/Large-Cap Value Portfolio/Multi-Cap Growth Portfolio/Small-Cap Portfolio/ SMID-Cap Portfolio Eaton Vance Greater India Fund Greater India Portfolio Eaton Vance Institutional Short Term Income Fund N/A Eaton Vance Institutional Short Term Treasury Fund N/A Eaton Vance Investment Grade Income Fund Investment Grade Income Portfolio Eaton Vance Large-Cap Growth Fund Large-Cap Growth Portfolio Eaton Vance Large-Cap Value Fund Large-Cap Value Portfolio Trust Names Fund Names Corresponding Portfolio Eaton Vance Special Investment Eaton Vance Real Estate Fund N/A Trust (cont.) Eaton Vance Risk-Managed Equity Option Income Fund N/A Eaton Vance Small-Cap Fund Small-Cap Portfolio Eaton Vance Small-Cap Value Fund N/A Eaton Vance Special Equities Fund Special Equities Portfolio Eaton Vance Variable Trust Eaton Vance VT Floating-Rate Income Fund N/A (3 Funds) Eaton Vance VT Large-Cap Value Fund N/A Eaton Vance VT Worldwide Health Sciences Fund N/A Eaton Vance Group of Funds The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 PROXY STATEMENT A proxy is enclosed with the foregoing Notice of a Special Meeting of the Funds to be held on November 14, 2008 at 1:30 P.M. (Eastern Time) at the Eaton Vance Building, 255 State Street, Boston, MA 02109 for the benefit of shareholders who wish to vote, but do not expect to be present at the meeting. Shareholders may also vote by telephone or over the Internet. All proxies are solicited on behalf of the Board of Trustees. A written proxy is revocable by the person giving it prior to exercise by a signed writing filed with the Funds proxy tabulator, Broadridge Investor Communication Solutions, MIS, 60 Research Road, Hingham, MA, 02043 or by executing and delivering a later dated proxy, or by attending the meeting and voting the shares in person. Proxies voted by telephone or over the Internet may be revoked at any time in the same manner that proxies voted by mail may be revoked. Each proxy will be voted in accordance with its instructions; if no instruction is given, an executed proxy will authorize the persons named as attorneys, or any of them, to vote in favor of each matter. This proxy and accompanying material, or a Notice of Internet Availability of Proxy Materials are initially being mailed to shareholders on or about September 26, 2008. Supplementary solicitations may be made by mail, telephone, facsimile or electronic means. The Trustees have fixed the close of business on September 18, 2008 as the record date for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments or postponements thereof. Shareholders at the close of business on the record date will be entitled to one vote for each share held. The number of shares of beneficial interest (excluding fractions thereof) of each Fund outstanding as of September 18, 2008 is set forth in Exhibit A. The persons who held of record more than 5% of the outstanding shares of any class of shares of a Fund as of August 29, 2008 are set forth in Exhibit B. To the knowledge of the Fund, no other person owns (of record or beneficially) 5% or more of the outstanding shares of any class of shares of a Fund. The Trustees, nominee for Trustee, and executive officers of each Fund individually and as a group own beneficially less than 1% of the outstanding shares of each Fund, except as disclosed in Exhibit B. Shareholders of all classes of shares of a Fund will vote jointly on all items. Each Trusts Board of Trustees shall be elected by a plurality of the shares of the entire Trust voted in person or by proxy. Election of Trustees is non-cumulative. The Trustees know of no business other than the business mentioned in Proposal 1 of the Notice of Meeting that will be presented for consideration. If any other matters are properly presented, it is the intention of the persons named as attorneys in the enclosed proxy to vote the proxies in accordance with their judgment on such matters. Each Fund has previously sent its Annual Report and Semiannual Report to its shareholders. Each Fund will furnish without charge a copy of the Funds most recent Annual Report and its Semiannual Report to any shareholder upon request. Shareholders desiring to obtain a copy of such reports should: (i) access them on Eaton Vances website at www.eatonvance.com ; (ii) write to the Fund c/o Eaton Vance Management, The Eaton Vance Building, 255 State Street, Boston, MA 02109, Attn: Proxy Coordinator, Mutual Fund Operations, or (iii) call 1-800-262-1122 Monday through Friday between 8:00 A.M. - 7:00 P.M. (Eastern Time). PROPOSAL 1. ELECTION OF TRUSTEES The Boards of Trustees of the Trusts and Portfolios have proposed that the slate of persons listed in the table set forth below be elected as Trustees of each Trust and Portfolio. Each nominee, with the exception of Helen Frame Peters, is currently serving as a Trustee for multiple funds in the Eaton Vance Group of Funds. Trustee Nominations Messrs. Esty, Faust, Freedman, Park, Pearlman and Verni and Mmes. Steiger and Stout currently serve as Trustees of each Trust and Portfolio. Ms. Peters was approved to serve as a Trustee of all Trusts and Portfolios by the Boards of Trustees, including a majority of the Independent Trustees, based upon a recommendation of each Trust and Portfolios Governance Committee. The nominees for Trustee and their principal occupations for at least the last five years are set forth in the table below. Unless otherwise indicated, the position listed under Position(s) Held with the Fund and/or Portfolio are held with all Funds and Portfolios. Each Trustee holds office until his or her successor is elected and qualified. Information about Trust and Portfolio officers appears in Exhibit C. Interested Trustee Thomas E. Faust Jr. is an interested person as defined in the Investment Company Act of 1940 (the 1940 Act) by reason of his affiliations with certain of the Funds; Eaton Vance Management (EVM or Eaton Vance); Boston Management and Research (BMR); and Eaton Vance Distributors, Inc. (EVD). Eaton Vance, Inc. (EV) serves as the Trustee of EVM and BMR. EV, EVM and EVD are wholly-owned subsidiaries of Eaton Vance Corp. (EVC), a publicly-held holding company. BMR is an indirect subsidiary of EVC. (EVM, EVD, EVC, BMR and their affiliates are sometimes referred to collectively as the Eaton Vance Organization). Number of Portfolios in Fund Complex Position(s) Term of Overseen by Held with the Office (2) and Trustee or Other Directorships Name, Address and Fund and/or Length of Principal Occupation(s) During Nominee for Held by Trustee or Date of Birth Portfolio Time Served Past Five Years Trustee Nominee for Trustee Interested Trustee Thomas E. Faust Jr. Trustee and See Exhibit D Chairman, Chief Executive 177 Director of EVC DOB: 5/31/58 President or Officer and President of Vice EVC, President of EV, Chief President Executive Officer and President of EVM and BMR and Director of EVD. Trustee and/or officer of 177 registered investment companies and 5 private investment companies managed by Eaton Vance or BMR. Noninterested Trustees Benjamin C. Esty Trustee See Exhibit D Roy and Elizabeth Simmons 177 None DOB: 1/2/63 Professor of Business Administration, Harvard University Graduate School of Business Administration. 2 Number of Portfolios in Fund Complex Position(s) Term of Overseen by Held with the Office (2) and Trustee or Other Directorships Name, Address and Fund and/or Length of Principal Occupation(s) During Nominee for Held by Trustee or Date of Birth Portfolio Time Served Past Five Years Trustee Nominee for Trustee Allen R. Freedman Trustee See Exhibit D Former Chairman 177 Director of Assurant, DOB: 4/3/40 (2002-2004) and a Director Inc. (insurance (1983-2004) of Systems & provider) and Computer Technology Corp. Stonemor Partners (provider of software to L.P. (owner and higher education). Formerly, operator of cemeteries) a Director of Loring Ward International (fund distributor) (2005-2007). Formerly, Chairman and a Director of Indus International Inc. (provider of enterprise management software to the power generating industry) (2005-2007). William H. Park Trustee See Exhibit D Vice Chairman, Commercial 177 None DOB: 9/19/47 Industrial Finance Corp. (specialty finance company) (since 2006). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). Ronald A. Pearlman Trustee See Exhibit D Professor of Law, 177 None DOB: 7/10/40 Georgetown University Law Center. Helen Frame Peters Current  Professor of Finance, Carroll 0 Director of Federal DOB: 3/22/48 Nominee for School of Management, Home Loan Bank of Trustee Boston College (2003- Boston (a bank for present). Adjunct Professor banks) and BJs of Finance, Peking Wholesale Clubs University, Beijing, China (wholesale club (2005-present). Formerly, retailer); Trustee of Dean, Boston College SPDR Index Shares (August 2000-2003). Funds and SPDR Series Trust (exchange traded funds) 3 Number of Portfolios in Fund Complex Position(s) Term of Overseen by Held with the Office (2) and Trustee or Other Directorships Name, Address and Fund and/or Length of Principal Occupation(s) During Nominee for Held by Trustee or Date of Birth Portfolio Time Served Past Five Years Trustee Nominee for Trustee Heidi L. Steiger Trustee See Exhibit D Managing Partner, Topridge 177 Director of Nuclear DOB: 7/8/53 Associates LLC (global Electric Insurance Ltd. wealth management firm) (nuclear insurance (since 2008). Senior Adviser provider) and Aviva (since 2008), President USA (insurance (2005-2008), Lowenhaupt provider) Global Advisors, LLC (global wealth management firm). Formerly, President and Contributing Editor, Worth Magazine (2004-2005). Formerly, Executive Vice President and Global Head of Private Asset Management (and various other positions), Neuberger Berman (investment firm) (1986-2004). Lynn A. Stout Trustee See Exhibit D Paul Hastings Professor of 177 None DOB: 9/14/57 Corporate and Securities Law (since 2006) and Professor of Law (2001-2006), University of California at Los Angeles School of Law. Ralph F. Verni Chairman of See Exhibit D Consultant and private 177 None DOB: 1/26/43 the Board investor. and Trustee (1) The business address of each Trustee and nominee for Trustee is The Eaton Vance Building, 255 State Street, Boston, MA 02109. (2) As noted under Trustee Nominations, each Trustee holds office until his or her successor is elected and qualified. (3) Includes both master and feeder funds in master-feeder structure. (4) Mr. Faust is President of the following Trusts: Eaton Vance Growth Trust, Eaton Vance Mutual Funds Trust, Eaton Vance Special Investment Trust and Eaton Vance Variable Trust. Mr. Faust is Vice President of Eaton Vance Series Trust. Mr. Faust is Vice President of the following Portfolios: Large-Cap Portfolio, SMID-Cap Portfolio, Tax-Managed Growth Portfolio, Tax-Managed Mid-Cap Core Portfolio and Tax-Managed Small-Cap Value Portfolio. (5) Nominated for election as a Trustee of all Trusts and Portfolios at the November 14, 2008 Special Meeting of Shareholders. For the dollar range of equity securities beneficially owned by each Trustee and nominee in each Fund and in all Eaton Vance Funds overseen by the Trustee as of August 29, 2008, see Exhibit E. Unless authority to vote for election of one or more of the nominees is specifically withheld by executing the proxy in the manner stated thereon, it is the present intention that the enclosed proxy will be used for the purpose of voting in favor of the election of all nominees as Trustees as described above to hold office in accordance with the By-Laws. Each Trustee nominee has consented to stand for election and to serve as a Trustee 4 if elected. If any nominee should be unable to serve, an event not now anticipated, the discretionary power given in the proxy may be used to vote for a substitute nominee as designated by the Board of Trustees to replace such person (unless authority to vote for election of all nominees is specifically withheld by executing the proxy in the manner stated thereon). Board Meetings and Committees During the calendar year ended December 31, 2007, the Trustees met twelve times (the Board of Trustees of Eaton Vance Variable Trust and Floating Rate Portfolio met thirteen times). Each Board has the following formal standing committees: an Audit Committee, a Contract Review Committee (formerly, the Special Committee), a Governance Committee, a Portfolio Management Committee and a Compliance Reports and Regulatory Matters Committee. During the calendar year ended December 31, 2007, the Audit Committee met six times, the Contract Review Committee met eleven times and the Governance Committee met three times. The Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee were recently formed, so they did not convene during the year ended December 31, 2007. Each Trustee currently serving on the Boards listed above attended at least 75% of such Board and Committee meetings on which he or she serves. The Portfolios have the same Trustee committee and compensation structure and committee composition as the Funds. Each Committee of the Board of Trustees of each Fund is comprised only of Trustees who are not interested persons as that term is defined under the 1940 Act (Independent Trustees). The respective duties and responsibilities of these Committees remain under the continuing review of the Governance Committee and the Board. Messrs. Park (Chair) and Verni and Mmes. Steiger and Stout serve on the Audit Committee of the Board of Trustees of each Fund and Portfolio, such Audit Committee being established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934. The purposes of the Audit Committee are to (i) oversee each Funds accounting and financial reporting processes, its internal control over financial reporting, and, as appropriate, the internal control over financial reporting of certain service providers; (ii) oversee or, as appropriate, assist Board oversight of the quality and integrity of each Funds financial statements and the independent audit thereof; (iii) oversee, or, as appropriate, assist Board oversight of, each Funds compliance with legal and regulatory requirements that relate to the Funds accounting and financial reporting, internal control over financial reporting and independent audits; (iv) approve, prior to appointment, the engagement and, when appropriate, replacement of the independent auditors, and, if applicable, nominate independent auditors to be proposed for shareholder ratification in any proxy statement of each Fund; (v) evaluate the qualifications, independence and performance of the independent auditors and the audit partner in charge of leading the audit; and (vi) prepare, as necessary, such Audit Committee reports consistent with the requirements of applicable Securities and Exchange Commission (SEC), American Stock Exchange and New York Stock Exchange rules for inclusion in the proxy statement for a Fund. Each Funds Board of Trustees has adopted a written charter for its Audit Committee, a copy of which is available on the Eaton Vance website, www.eatonvance.com. Each Board designated Mr. Park as the Audit Committee financial expert. Messrs. Verni (Chair), Esty, Freedman, Park and Pearlman serve on the Contract Review Committee of the Board of Trustees of each Fund and Portfolio. The purposes of the Contract Review Committee are to consider, evaluate and make recommendations to the Boards of Trustees concerning the following matters: (i) contractual arrangements with each service provider to a Fund, including advisory, sub-advisory, transfer agency, custodial and fund accounting, distribution services and administrative services; (ii) any and all other matters in which any of a Funds service providers (including Eaton Vance or any affiliated entity thereof) has any actual or potential conflict of interest with the interests of a Fund or its shareholders; and (iii) any other matter appropriate for review by the Independent Trustees, unless the matter is within the responsibilities of the Audit Committee or the Governance Committee of the Fund. 5 Messrs. Esty (Chair), Freedman and Park are currently members of the Portfolio Management Committee of the Board of Trustees of each Fund and Portfolio. The purposes of the Portfolio Management Committee are to: (i) assist the Board of Trustees in its oversight of the portfolio management process employed by each Fund and Portfolio and its investment adviser and sub-adviser(s), if applicable, relative to a Funds or Portfolios stated objective(s), strategies and restrictions; (ii) assist the Board of Trustees in its oversight of the trading policies and procedures and risk management techniques applicable to each Fund and Portfolio; and (iii) assist the Board of Trustees in its monitoring of the performance results of all funds, giving special attention to the performance of certain funds that it or the Board of Trustees identifies from time to time. Mr. Pearlman (Chair) and Mmes. Steiger and Stout are currently members of the Compliance Reports and Regulatory Matters Committee of the Board of Trustees of each Fund and Portfolio. The purposes of the Compliance Reports and Regulatory Matters Committee are to: (i) assist the Board of Trustees in its oversight role with respect to compliance issues and certain other regulatory matters affecting a Fund; (ii) serve as a liaison between the Board of Trustees and a Funds or Portfolios Chief Compliance Officer; and (iii) serve as a qualified legal compliance committee within the rules promulgated by the SEC. Mmes. Stout (Chair) and Steiger, and Messrs. Esty, Freedman, Park, Pearlman and Verni serve on the Governance Committee of the Board of Trustees of each Fund and Portfolio. The purpose of the Governance Committee is to consider, evaluate and make recommendations to the Boards of Trustees with respect to the structure, membership and operation of the Boards of Trustees and the Committees thereof, including the nomination and selection of Independent Trustees and a Chairperson of the Boards and the compensation of Independent Trustees. Each Funds and Portfolios Board of Trustees has adopted a written charter for its Governance Committee, a copy of which is available on the Eaton Vance website, www.eatonvance.com. The Governance Committee identifies candidates by obtaining referrals from such sources as it deems appropriate, which may include current Trustees, management of the Funds, counsel and other advisors to the Trustees, and shareholders of a Fund who submit recommendations in accordance with the procedures described in the Committees charter. In no event shall the Governance Committee consider as a candidate to fill any vacancy an individual recommended by management of the Funds, unless the Governance Committee has invited management to make such a recommendation. The Governance Committee will, when a vacancy exists or is anticipated, consider any nominee for Independent Trustee recommended by a shareholder if such recommendation is submitted in writing to the Governance Committee, contains sufficient background information concerning the candidate, including evidence the candidate is willing to serve as an Independent Trustee if selected for the position, and is received in a sufficiently timely manner. The Governance Committees procedures for identifying and evaluating candidates for the position of Independent Trustee, including the procedures to be followed by shareholders of a Fund wishing to recommend such candidates for consideration by the Governance Committee and the qualifications the Governance Committee will consider, are set forth in an appendix to the Committees charter. Communication with the Board Shareholders wishing to communicate with the Board may do so by sending a written communication to the Chairperson of the Boards of Trustees, the Chairperson of any of the Committees of the Boards of Trustees or to the Independent Trustees as a group, at the following address: The Eaton Vance Building, 255 State Street, Boston, MA 02109, c/o the Secretary of the applicable Fund. Remuneration of Trustees Trustees of each Trust and Portfolio who are not affiliated with EVM or BMR may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of a Trustees Deferred Compensation Plan (a Trustees Plan). Under each Trustees Plan, an eligible Trustee may elect to have his deferred fees invested in the shares of one or more funds in the Eaton Vance Group of Funds, and the amount paid to the Trustees under 6 each Trustees Plan will be determined based upon the performance of such investments. Deferral of Trustees fees in accordance with each Trustees Plan will have a negligible effect on a Funds or Portfolios assets, liabilities, and net income per share, and will not obligate a Trust or Portfolio to retain the services of any Trustee or obligate a Trust or Portfolio to pay any particular level of compensation to the Trustee. None of the Trusts or the Portfolios has a retirement plan for Trustees. The fees and expenses of those Trustees who are not members of the Eaton Vance Organization are paid by the Trusts and Portfolios. Exhibit F sets forth (i) the compensation earned by the Trustees who are not members of the Eaton Vance Organization in their capacities as Trustees of each Trust and Portfolio as of the Funds most recent fiscal year end, and (ii) the compensation earned in their capacities as Trustees of the registered investment companies in the Eaton Vance Group of Funds for the year ended December 31, 2007. Election of Portfolio Trustees As described above, each nominee for Trustee of a Fund is also nominated to serve as Trustee of the Funds corresponding Portfolio or Portfolios. For those Funds in a master-feeder structure that invest in a single Portfolio, each such Fund will vote its interest in its corresponding Portfolio for or against a Portfolio Trustee nominee in the same proportion as the instructions received from the Funds shareholders. For those Funds that invest in multiple Portfolios, each such Fund will vote its respective interests in its Portfolios for or against a Portfolio Trustee nominee in accordance with applicable law. Voting at the Meeting Unless authority to vote for election of one or more nominees is specifically withheld by executing the proxy in the manner stated thereon, it is the present intention that the enclosed proxy will be used for the purpose of authorizing each Fund to vote in favor of the election of the nominees set forth in Proposal 1 to be Trustees of the respective Trusts and Portfolios, to hold office until their successors are elected and qualified. Vote Required to Approve Proposal 1 Each Trusts Board of Trustees shall be elected by a plurality of the shares of the entire Trust voted in person or by proxy. The Board of Trustees recommends that the shareholders of each Fund vote to elect each nominee of its respective Trust as a Trustee of the Trust. NOTICE TO BANKS AND BROKER/DEALERS The Funds have previously solicited all Nominee and Broker/Dealer accounts as to the number of additional proxy statements or Notice of Internet Availability of Proxy Materials required to supply owners of shares. Should additional proxy material be required for beneficial owners, please forward such requests to Eaton Vance Management, The Eaton Vance Building, 255 State Street, Boston, MA 02109, Attn: Proxy Coordinator. ADDITIONAL INFORMATION Auditors, Audit Fees and All Other Fees Deloitte & Touche LLP (Deloitte), 200 Berkeley Street, Boston, MA 02116 serves as the independent registered public accounting firm of the Funds and Portfolios. Certain Funds and Portfolios had a change in their Independent Registered Public Accounting firm in 2007. Please see Exhibit G for additional information. Deloitte is expected to be represented at the Special Meeting, but if not, a representative will be available by 7 telephone should the need for consultation arise. Representatives of Deloitte will have the opportunity to make a statement if they desire to do so and will be available to respond to appropriate questions. A list of the Funds and the aggregate audit, audit-related, tax, and other fees billed for services rendered to each Fund by the Funds independent registered public accounting firm for the relevant periods are set forth on Exhibit G hereto. Aggregate non-audit fees (i.e., fees for audit-related, tax, and other services) billed for services rendered for the relevant periods to (i) each Fund by the Funds independent registered public accounting firm; and (ii) the Eaton Vance Organization by each Funds independent registered public accounting firm are also set forth on Exhibit G hereto. Each Funds Audit Committee has adopted policies and procedures relating to the pre-approval of services provided by the Funds independent registered public accounting firm (the Pre-Approval Policies). The Pre-Approval Policies establish a framework intended to assist the Audit Committee in the proper discharge of its pre-approval responsibilities. As a general matter, the Pre-Approval Policies (i) specify certain types of audit, audit-related, tax, and other services determined to be pre-approved by the Audit Committee; and (ii) delineate specific procedures governing the mechanics of the pre-approval process, including the approval and monitoring of audit and non-audit service fees. Unless a service is specifically pre-approved under the Pre-Approval Policies, it must be separately pre-approved by the Audit Committee. The Pre-Approval Policies and the types of audit and non-audit services pre-approved therein must be reviewed and ratified by each Funds Audit Committee at least annually. The Funds Audit Committee maintains full responsibility for the appointment, compensation, and oversight of the work of each Funds independent registered public accounting firm. Each Funds Audit Committee has considered whether the provision by the Funds principal accountant of non-audit services to the Funds investment adviser, as well as any of its affiliates that provide ongoing services to the Fund, that were not pre-approved pursuant to Rule 2-01(c)(7)(ii) of Regulation S-X is compatible with maintaining the independent registered public accounting firms independence. Officers of the Funds and Portfolios The officers of the Funds, their corresponding Portfolios and length of service are set forth in Exhibits C and D. Because of their positions with Eaton Vance and their ownership of EVC stock, the officers of each Fund and each Portfolio will benefit from the advisory fees and/or administration fees paid by a Fund or Portfolio to Eaton Vance or BMR. Investment Adviser, Administrator and Underwriter Eaton Vance and BMR serve as investment adviser to many of the Funds and Portfolios in the Eaton Vance Group of Funds. In addition, where applicable, Eaton Vance serves as administrator and sub-transfer agent to the Funds. Lloyd George Investment Management (Bermuda) Limited, 3808 One Exchange Square, Central, Hong Kong serves as the investment adviser to certain Funds and Portfolios. OrbiMed Advisors, LLC, 767 3rd Avenue, New York, NY 10017, is the investment adviser to Worldwide Health Sciences Portfolio and VT Worldwide Health Sciences Fund. Eagle Global Advisors, L.L.C., 5847 San Felipe, Suite 930, Houston, TX 77057, acts as the sub-adviser to certain Funds and Portfolios. Atlanta Capital Management Company, LLC, Fox Asset Management LLC and Parametric Portfolio Associates LLC, each an indirect majority owned subsidiary of Eaton Vance, act as sub-advisers to certain Funds and Portfolios. Parametric Risk Advisors LLC, a subsidiary of Parametric Portfolio Associates LLC, acts as sub-adviser to certain Funds. EVD acts as the principal underwriter for all Funds and as placement agent for all the Portfolios. The business address of Eaton Vance, BMR, EVD, Atlanta Capital Management, LLC, Fox Asset Management LLC and Parametric Portfolio Associates LLC is The Eaton Vance Building, 255 State Street, Boston, MA 02109. The business address of Parametric Risk Advisors LLC is 274 Riverside Avenue, Westport, CT 06880. 8 Proxy Solicitation and Tabulation The expense of preparing, printing and mailing this Proxy Statement and enclosures and the costs of soliciting proxies on behalf of each Trusts Board of Trustees will be borne ratably by its Funds. Proxies will be solicited by mail and may be solicited in person or by telephone, facsimile or other electronic means by officers of the Trust, by personnel of Eaton Vance, by the Funds transfer agent, PNC Global Investment Servicing (PNC) (or State Street Bank and Trust Company in the case of Eaton Vance Variable Trust), or by broker-dealer firms. The expenses connected with the solicitation of these proxies and with any further proxies which may be solicited by a Funds officers, by Eaton Vance personnel, by the transfer agent, PNC (or State Street Bank and Trust Company in the case of Eaton Vance Variable Trust), by broker-dealer firms, in person, or by telephone, by facsimile or other electronic means will be borne pro rata by each Fund based on the number of that Funds shareholder accounts. A written proxy may be delivered to a Fund or its transfer agent prior to the meeting by facsimile machine, graphic communication equipment or other electronic transmission. A Fund will reimburse banks, broker-dealer firms, and other entities or persons holding shares registered in their names or in the names of their nominees, for their expenses incurred in sending proxy material to and obtaining proxies from the beneficial owners of such shares. Total aggregate proxy costs for all the Trusts are estimated to be $1,985,000. As mentioned, such costs will be borne ratably by all of the Funds. Shareholders may also choose to give their proxy votes through the Internet or by telephone using automated telephonic voting rather than return their proxy cards. Please see the proxy card or Notice of Internet Availability of Proxy Materials for details. A Fund may arrange for Eaton Vance, its affiliates or agents to contact shareholders who have not returned their proxy cards and offer to have votes recorded by telephone. If a Fund records votes over the Internet or by telephone, it will use procedures designed to authenticate shareholders identities, to allow shareholders to authorize the voting of their shares in accordance with their instructions, and to confirm that their instructions have been properly recorded. If the enclosed proxy card is executed and returned, or an Internet or telephonic vote is delivered, that vote may nevertheless be revoked at any time prior to its use by written notification received by the Fund, by the execution of a later-dated proxy card, by the Funds receipt of a subsequent valid Internet or telephonic vote, or by attending the meeting and voting in person. All proxy cards solicited by the Boards of Trustees that are properly executed and telephone and Internet votes that are properly delivered and received by the Secretary prior to the meeting, and which are not revoked, will be voted at the meeting. Shares represented by such proxies will be voted in accordance with the instructions thereon. If no specification is made on the proxy card with respect to Proposal 1, it will be voted FOR the matters specified on the proxy card. With respect to fund shares held in Eaton Vance individual retirement accounts, undirected shares will be voted by Eaton Vance or an affiliate in the same proportion as shares of that Fund for which instructions were received. For purposes of determining the presence or absence of a quorum and for determining whether sufficient votes have been received for approval of any matter to be acted upon at the meeting, abstentions and broker non-votes ( i.e. , proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owner or other person entitled to vote shares on a particular matter with respect to which the brokers or nominees do not have discretionary power) will be treated as shares that are present at the meeting, but which have not been voted. Accordingly, abstentions and broker non-votes will assist a Fund in obtaining a quorum, but will have no effect on the outcome of the Proposal. For a Trust to have a quorum to transact business at the Special Meeting of Shareholders, there must be present, in person or by proxy the holders of a majority of the then issued and outstanding shares of that Trust, except for Eaton Vance Variable Trust where one-third (1/3) of the then issued and outstanding shares must be present. In the event that a quorum is not present at the meeting, or if a quorum is present at the meeting but sufficient votes by the shareholders of the Trusts in favor of Proposal 1 set forth in the Notice of this meeting are not received by the meeting date, the persons named as attorneys in the enclosed proxy may propose one or more adjournments of the meeting to permit further solicitation of proxies. Any such adjournment will require the affirmative vote of the holders of a majority of the shares of that Trust present in person or by proxy at the 9 session of the meeting to be adjourned. The persons named as attorneys in the enclosed proxy will vote in favor of such adjournment those proxies that they are entitled to vote in favor of the Proposal for which further solicitation of proxies is to be made. They will vote against any such adjournment those proxies required to be voted against such Proposal. The costs of any such additional solicitation and of any adjourned session will be borne by the Funds as described above. Shareholder Proposals Shareholders wishing to submit proposals for consideration at a subsequent shareholders meeting should send their written proposals to: Secretary, Eaton Vance Group of Funds, The Eaton Vance Building, 255 State Street, Boston, MA 02109. Proposals must be received in advance of a proxy solicitation to be considered and the mere submission of a proposal does not guarantee inclusion in the proxy statement or consideration at the meeting. The Funds do not conduct annual meetings. September 26, 2008 10 Exhibit A The outstanding shares of beneficial interest of each Fund may consist of Class A, Advisers Class, Class B, Class C, Class I, Class R or Class S shares as indicated below. No. of Shares Outstanding on September 18, Fund Name and Class Eaton Vance Growth Trust Eaton Vance Asian Small Companies Fund (Class A and B) 4,371,118.367 Eaton Vance-Atlanta Capital Large-Cap Growth Fund (Class A and I) 2,480,700.902 Eaton Vance-Atlanta Capital SMID-Cap Fund (Class A and I) 3,400,958.112 Eaton Vance Global Growth Fund (Class A, B and C) 4,604,581.204 Eaton Vance Greater China Growth Fund (Class A, B and C) 11,599,038.409 Eaton Vance Multi-Cap Growth Fund (Class A, B and C) 33,963,059.934 Eaton Vance Worldwide Health Sciences Fund (Class A, B, C and R) 149,956,485.628 Eaton Vance Investment Trust Eaton Vance AMT-Free Limited Maturity Municipals Fund (Class A, B and C) 4,040,622.402 Eaton Vance California Limited Maturity Municipals Fund (Class A, B and C) 3,633,717.912 Eaton Vance Massachusetts Limited Maturity Municipals Fund (Class A, B and C) 6,549,140.849 Eaton Vance National Limited Maturity Municipals Fund (Class A, B and C) 68,964,416.393 Eaton Vance New Jersey Limited Maturity Municipals Fund (Class A, B and C) 4,174,285.327 Eaton Vance New York Limited Maturity Municipals Fund (Class A, B and C) 9,823,849.824 Eaton Vance Ohio Limited Maturity Municipals Fund (Class A, B and C) 2,103,912.299 Eaton Vance Pennsylvania Limited Maturity Municipals Fund (Class A, B and C) 5,366,909.929 Eaton Vance Municipals Trust Eaton Vance Alabama Municipals Fund (Class A, B, C and I) 6,625,046.684 Eaton Vance Arizona Municipals Fund (Class A, B and C) 11,648,239.871 Eaton Vance Arkansas Municipals Fund (Class A, B and C) 6,881,651.837 Eaton Vance California Municipals Fund (Class A, B, C and I) 27,615,832.876 Eaton Vance Colorado Municipals Fund (Class A, B and C) 4,299,360.387 Eaton Vance Connecticut Municipals Fund (Class A, B, C and I) 12,129,038.083 Eaton Vance Florida Plus Municipals Fund (Class A, B and C) 19,523,235.592 Eaton Vance Georgia Municipals Fund (Class A, B, C and I) 10,161,767.121 Eaton Vance Kentucky Municipals Fund (Class A, B and C) 6,690,231.418 Eaton Vance Louisiana Municipals Fund (Class A, B and C) 4,934,886.029 Eaton Vance Maryland Municipals Fund (Class A, B, C and I) 11,253,258.169 Eaton Vance Massachusetts Municipals Fund (Class A, B, C and I) 33,698,880.714 Eaton Vance Michigan Municipals Fund (Class A and C) 7,018,371.498 Eaton Vance Minnesota Municipals Fund (Class A, B and C) 9,594,424.149 Eaton Vance Mississippi Municipals Fund (Class A, B and C) 1,852,627.527 Eaton Vance Missouri Municipals Fund (Class A, B and C) 11,285,608.968 Eaton Vance National Municipals Fund (Class A, B, C and I) 601,714,108.709 Eaton Vance New Jersey Municipals Fund (Class A, C and I) 30,058,120.955 Eaton Vance New York Municipals Fund (Class A, B, C and I) 41,565,281.891 Eaton Vance North Carolina Municipals Fund (Class A, B, C and I) 11,428,310.431 Eaton Vance Ohio Municipals Fund (Class A, B and C) 37,594,951.174 Eaton Vance Oregon Municipals Fund (Class A, B and C) 17,416,960.756 Eaton Vance Pennsylvania Municipals Fund (Class A, B, C and I) 31,346,095.689 Eaton Vance Rhode Island Municipals Fund (Class A, B and C) 6,075,211.727 Eaton Vance South Carolina Municipals Fund (Class A, B, C and I) 18,171,108.100 Eaton Vance Tennessee Municipals Fund (Class A, B and C) 6,398,675.131 A-1 No. of Shares Outstanding on September 18, Fund Name and Class Eaton Vance Municipals Trust (cont.) Eaton Vance Virginia Municipals Fund (Class A, B, C and I) 15,090,356.218 Eaton Vance West Virginia Municipals Fund (Class A, B and C) 3,596,336.071 Eaton Vance Municipals Trust II Eaton Vance Insured Municipals Fund (Class A, B and C) 3,838,038.352 Eaton Vance Hawaii Municipals Fund (Class A, B and C) 2,035,460.629 Eaton Vance High Yield Municipals Fund (Class A, B, C and I) 106,068,829.571 Eaton Vance Kansas Municipals Fund (Class A, B and C) 3,854,658.387 Eaton Vance Mutual Funds Trust Eaton Vance AMT-Free Municipal Bond Fund (Class A, B, C and I) 93,404,695.033 Eaton Vance Cash Management Fund 548,908,950.170 Eaton Vance Diversified Income Fund (Class A, B and C) 39,873,722.068 Eaton Vance Dividend Income Fund (Class A, C, I and R) 33,830,335.451 Eaton Vance Emerging Markets Local Income Fund (Class A) 854,437.379 Eaton Vance Floating-Rate Advantage Fund (Advisers Class, Class A, B, C, and I) 156,558,626.077 Eaton Vance Floating-Rate Fund (Advisers Class, Class A, B, C and I) 306,699,472.153 Eaton Vance Floating-Rate & High Income Fund (Advisers Class, Class A, B, C and I) 89,922,342.383 Eaton Vance Global Macro Fund (Class A and I) 4,684,520.236 Eaton Vance Government Obligations Fund (Class A, B, C and R) 85,493,800.867 Eaton Vance High Income Opportunities Fund (Class A, B and C) 106,960,484.621 Eaton Vance International Equity Fund (Class A, C and I) 2,358,454.387 Eaton Vance International Income Fund (Class A) 576,880.499 Eaton Vance Large-Cap Core Research Fund (Class A and I) 798,873.005 Eaton Vance Low Duration Fund (Class A, B and C) 11,351,013.643 Eaton Vance Money Market Fund 112,996,970.060 Eaton Vance Strategic Income Fund (Class A, B and C) 198,268,865.629 Eaton Vance Structured Emerging Markets Fund (Class A, C and I) 40,054,635.511 Eaton Vance Tax Free Reserves 83,499,183.230 Eaton Vance Tax-Managed Dividend Income Fund (Class A, B, C and I) 146,507,734.453 Eaton Vance Tax-Managed Equity Asset Allocation Fund (Class A, B and C) 56,952,956.692 Eaton Vance Tax-Managed Growth Fund 1.1 (Class A, B, C, I and S) 88,490,590.095 Eaton Vance Tax-Managed Growth Fund 1.2 (Class A, B, C and I) 91,212,053.434 Eaton Vance Tax-Managed International Equity Fund (Class A, B, C and I) 18,880,055.545 Eaton Vance Tax-Managed Mid-Cap Core Fund (Class A, B and C) 2,604,126.451 Eaton Vance Tax-Managed Multi-Cap Growth Fund (Class A, B, and C) 10,069,722.084 Eaton Vance Tax-Managed Small-Cap Fund (Class A, B and C) 10,846,020.475 Eaton Vance Tax-Managed Small-Cap Value Fund (Class A, B and C) 2,287,890.765 Eaton Vance Tax-Managed Value Fund (Class A, B, C and I) 86,881,622.822 Eaton Vance Series Trust Eaton Vance Tax-Managed Growth Fund 1.0 1,514,387.926 Eaton Vance Series Trust II Eaton Vance Income Fund of Boston (Class A, B, C, I and R) 326,056,567.984 Eaton Vance Tax-Managed Emerging Markets Fund (Class I) 32,029,455.121 Eaton Vance Special Investment Trust Eaton Vance Balanced Fund (Class A, B and C) 44,023,734.059 Eaton Vance Capital & Income Strategies Fund (Class A, C and I) 1,757,975.360 Eaton Vance Dividend Builder Fund (Class A, B, C, and I) 165,004,834.417 Eaton Vance Emerging Markets Fund (Class A and B) 4,651,793.585 Eaton Vance Enhanced Equity Option Income Fund (Class A, C and I) 304,964.150 A-2 No. of Shares Outstanding on September 18, Fund Name and Class Eaton Vance Special Investment Trust (cont.) Eaton Vance Equity Asset Allocation Fund (Class A, C, and I) 1,749,589.804 Eaton Vance Greater India Fund (Class A, B and C) 42,195,225.325 Eaton Vance Institutional Short Term Income Fund 1,119,336.044 Eaton Vance Institutional Short Term Treasury Fund 1,285,643.243 Eaton Vance Investment Grade Income Fund (Class I) 559,094.352 Eaton Vance Large-Cap Growth Fund (Class A, B, C and I) 6,716,447.729 Eaton Vance Large-Cap Value Fund (Class A, B, C, I and R) 553,166,386.325 Eaton Vance Real Estate Fund (Class I) 62,656.506 Eaton Vance Risk-Managed Equity Option Income Fund (Class A, C and I) 410,314.289 Eaton Vance Small-Cap Fund (Class A, B, C and I) 5,326,502.400 Eaton Vance Small-Cap Value Fund (Class A, B and C) 1,679,411.395 Eaton Vance Special Equities Fund (Class A, B and C) 6,674,278.267 Eaton Vance Variable Trust Eaton Vance VT Floating-Rate Income Fund 92,140,504.982 Eaton Vance VT Large-Cap Value Fund 2,595,966.071 Eaton Vance VT Worldwide Health Sciences Fund 2,009,942.664 A-3 Exhibit B As of August 29, 2008, the following record owner(s) of the specified Fund and class held the share percentages indicated below, which was owned either (i) beneficially by such person(s) or (ii) of record by such person(s) on behalf of customers who are the beneficial owners of such shares and as to which such record owner(s) may exercise voting rights under certain limited circumstances. Beneficial owners of 25% or more of a class of a Fund are presumed to be in control of the class for purposes of voting on certain matters submitted to shareholders. Beneficial share ownership by a Fund Trustee or officer, as the case may be, is noted. Amount of Securities Address and (% Owned) Eaton Vance Growth Trust Eaton Vance-Atlanta Capital Large-Cap Growth Fund Class A Shares NFSC FEBO GBA Retirement Services Inc., GBA Retirement Services Inc. TTEE Atlanta, GA 241,138 (25.9%) NFSC FEBO GBA Capital Plans, GBA Retirement Services I TTEE Atlanta, GA 219,582 (23.6%) NFSC FEBO GBA Retirement Services Inc., GBA Retirement Services Inc. TTEE Atlanta, GA 136,312 (14.6%) NFSC FEBO GBA Retirement Services Inc., GBA Retirement Services Inc. TTEE Atlanta, GA 55,839 (6.0%) Class I Shares Patterson & Co FBO Eaton Vance Master Trust for Retirement Plans  Eaton Vance Management Profit Sharing Plan** Charlotte, NC 549,128 (35.4%) Patterson & Co Charlotte, NC 251,397 (16.2%) Patterson & Co Charlotte, NC 228,525 (14.7%) Patterson & Co. FBO Eaton Vance Master Trust for Retirement Plans  Eaton Vance Management Savings Plan** Charlotte, NC 151,768 (9.8%) Eaton Vance-Atlanta Capital SMID-Cap Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 712,724 (35.4%) Reliance Trust Company Citistreet Retirement Trust Somerset, NJ 359,923 (17.9%) NFSC FEBO GBA Capital Plans, GBA Retirement Services I TTEE Atlanta, GA 164,632 (8.2%) NFSC FEBO GBA Retirement Services Inc., GBA Retirement Services Inc. TTEE Atlanta, GA 129,194 (6.4%) Class I Shares Patterson & Co. Eaton Vance Master Trust for Retirement Plans  Eaton Vance Management Profit Sharing Plan** Charlotte, NC 294,782 (21.6%) Patterson & Co. FBO Eaton Vance Master Tr for Ret Plan  Eaton Vance Management Savings Plan** Charlotte, NC 266,995 (19.6%) Dingle & Co Detroit, MI 224,365 (16.4%) SEI Private Trust c/o Suntrust Oaks, PA 126,847 (9.3%) Patterson & Co. FBO Eaton Vance Management PS/MP Self-Directed** Charlotte, NC 96,625 (7.1%) Charles Schwab & Co., Inc San Francisco, CA 83,457 (6.1%) Eaton Vance Asian Small Companies Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 590,762 (16.9%) Citigroup Global Markets, Inc New York, NY 187,447 (5.3%) B-1 Amount of Securities Address and (% Owned) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 285,769 (26.2%) Eaton Vance Global Growth Fund Class A Shares Patterson & Co. FBO Eaton Vance Master Trust for Retirement Plans  Eaton Vance Management Profit Sharing Plan** Charlotte, NC 529,404 (15.6%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 180,883 (5.3%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 64,713 (10.6%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 81,870 (13.0%) Citigroup Global Markets, Inc New York, NY 36,042 (5.7%) Eaton Vance Greater China Growth Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 984,229 (12.2%) Citigroup Global Markets, Inc New York, NY 782,090 (9.7%) Class B Shares Citigroup Global Markets, Inc New York, NY 384,612 (26.2%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 149,495 (10.2%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 495,506 (21.2%) Citigroup Global Markets, Inc New York, NY 492,194 (21.0%) Eaton Vance Multi-Cap Growth Fund Class A Shares None Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 199,622 (11.2%) Citigroup Global Markets, Inc New York, NY 143,794 (8.1%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 704,807 (19.4%) Citigroup Global Markets, Inc New York, NY 528,360 (14.6%) Eaton Vance Worldwide Health Sciences Fund Class A Shares Bill & Melinda Gates Foundation Kirkland, WA 17,765,451 (18.8%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 5,865,035 (6.2%) Charles Schwab & Co., Inc San Francisco, CA 4,919,548 (5.2%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 2,970,405 (10.5%) Citigroup Global Markets, Inc New York, NY 1,767,355 (6.2%) Morgan Stanley Jersey City, NJ 1,761,245 (6.2%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 6,435,024 (24.4%) Citigroup Global Markets, Inc New York, NY 2,169,497 (8.2%) Morgan Stanley Jersey City, NJ 1,705,490 (6.5%) Class R Shares Hartford Life Insurance Company, Separate Account, Attn Justin Smith Simsbury, CT 472,378 (51.6%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 96,165 (10.5%) B-2 Amount of Securities Address and (% Owned) Eaton Vance Investment Trust Eaton Vance AMT-Free Limited Maturity Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 422,006 (14.4%) Citigroup Global Markets, Inc New York, NY 289,471 (9.9%) Northern Trust as Custodian FBO Julia Menard Marital Trust Chicago, IL 174,502 (6.0%) Class B Shares Morgan Stanley Jersey City, NJ 45,628 (47.8%) Citigroup Global Markets, Inc New York, NY 13,387 (14.0%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 8,804 (9.2%) Raymond James & Associates, Inc. FBO Margaret E. Pierce TTEE Marathon, FL 8,049 (8.4%) First Clearing, LLC A/C Allen C. Bennett Greenbush, MI 7,264 (7.6%) First Clearing, LLC A/C Rita J. Selvage Lakeland, FL 6,212 (6.5%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 282,706 (32.4%) Citigroup Global Markets, Inc New York, NY 136,034 (15.6%) Morgan Stanley Jersey City, NJ 48,452 (5.5%) Eaton Vance California Limited Maturity Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 934,879 (27.2%) NFS LLC FEBO Bacciocco Family Trust, Joseph J. & Warren W. Bacciocco San Francisco, CA 370,592 (10.8%) Class B Shares Oppenheimer & Co. Inc. FBO Gina Seamon Lake Forest, CA 9,169 (18.1%) NFS LLC, Ann C. McMahon TTEE, Charles Durose III Redlands, CA 7,508 (14.8%) Morgan Stanley Jersey City, NJ 6,499 (12.8%) First Clearing, LLC Diane Lane Revocable Trust, Diane Lane TTEE Beverly Hills, CA 5,149 (10.2%) First Clearing, LLC WBNA Collateral Account FBO Hischier Living Trust San Luis Obisp, CA 5,145 (10.1%) Pershing LLC Jersey City, NJ 4,756 (9.4%) LPL Financial San Diego, CA 4,040 (8.0%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,755 (7.4%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 113,063 (60.7%) Morgan Stanley Jersey City, NJ 13,981 (7.5%) First Clearing, LLC The Hatambeiki and Khatiblou Living Trust Walnut Creek, CA 9,401 (5.0%) Eaton Vance Massachusetts Limited Maturity Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 448,960 (9.0%) Citigroup Global Markets, Inc New York, NY 427,304 (8.6%) Class B Shares Morgan Stanley Jersey City, NJ 16,036 (12.4%) Citigroup Global Markets, Inc New York, NY 11,468 (8.9%) RBC Capital Markets Corp. FBO Sylvia D. Robichaud TTEE, Sylvia D. Robichaud Living Trust Methuen, MA 8,775 (6.8%) B-3 Amount of Securities Address and (% Owned) Pershing LLC Jersey City, NJ 8,645 (6.7%) NFS LLC FEBO Paula J. Malzone, Michael Quinn Braintree, MA 7,373 (5.7%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 183,578 (12.9%) Morgan Stanley Jersey City, NJ 106,029 (7.5%) Pershing LLC Jersey City, NJ 90,085 (6.4%) Eaton Vance National Limited Maturity Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 6,776,042 (12.1%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 78,587 (14.9%) UBS Financial Services Inc. FBO Melba L. Baehr Eau Claire, WI 35,475 (6.7%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 4,578,346 (40.9%) Eaton Vance New Jersey Limited Maturity Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 894,176 (21.8%) Citigroup Global Markets, Inc New York, NY 338,073 (8.2%) Class B Shares Elizabeth Chirichiello, Michele Chirichiello Pequannock, NJ 10,575 (15.0%) RBC Capital Markets Corp. FBO Mr. Robert D. Rento Little Falls, NJ 9,005 (12.8%) Morgan Stanley Jersey City, NJ 6,381 (9.1%) First Clearing, LLC Helen V. Widmer Revoc Liv Trust Paramus, NJ 4,912 (7.0%) First Clearing, LLC Jillian Spatz North Bergen, NJ 4,420 (6.3%) LPL Financial Services San Diego, CA 3,849 (5.5%) First Clearing, LLC Virginia Howedel Brant Beach, NJ 3,816 (5.4%) Class C Shares Pershing LLC Jersey City, NJ 9,759 (26.4%) Pershing LLC Jersey City, NJ 9,661 (26.2%) Pershing LLC Jersey City, NJ 6,313 (17.1%) American Enterprise Investment SVCS Minneapolis, MN 4,008 (10.8%) Pershing LLC Jersey City, NJ 3,313 (9.0%) NFS LLC FEBO Elizabeth Carbone Jersey City, NJ 1,883 (5.1%) Eaton Vance New York Limited Maturity Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 1,060,198 (15.1%) Morgan Stanley Jersey City, NJ 788,459 (11.2%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 627,811 (8.9%) UBS Financial Services Inc. FBO William M. Birch New York, NY 521,537 (7.4%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 19,890 (12.5%) UBS Financial Services Inc. FBO Carole Weiss Ardsley, NY 12,780 (8.1%) NFS LLC FEBO Aldona M. Fogarascher, Tod William M. Fogarascher East Meadow, NY 9,057 (5.7%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 705,890 (28.0%) Citigroup Global Markets, Inc New York, NY 128,869 (5.1%) Eaton Vance Ohio Limited Maturity Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 262,735 (12.8%) B-4 Amount of Securities Address and (% Owned) UBS Financial Services Inc. FBO A&F Machine Products Co. Inc. ATTN Fred Helwig Berea, OH 243,390 (11.8%) NFS LLC FEBO Donald C. Brown Akron, OH 119,450 (5.8%) Citigroup Global Markets, Inc New York, NY 106,318 (5.2%) Class B Shares Paul Gregory Farkas Columbus, OH 5,293 (26.4%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 4,046 (20.2%) UBS Financial Services Inc. FBO Sherri I. Manson & William D. Manson JTTEN University Heights, OH 3,989 (19.9%) Robert W. Baird & Co. Inc Milwaukee, WI 3,923 (19.6%) Pershing LLC Jersey City, NJ 1,379 (6.9%) NFS LLC FEBO Hollace Dunn, TOD Irene Haus Cleveland, OH 1,186 (5.9%) Class C Shares NFSC FEBO John F. Wolber TTEE, John F. Wolber Trust Cincinnati, OH 12,160 (57.1%) Pershing LLC Jersey City, NJ 5,330 (25.0%) Pershing LLC Jersey City, NJ 2,137 (10.0%) Pershing LLC Jersey City, NJ 1,557 (7.3%) Eaton Vance Pennsylvania Limited Maturity Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 598,971 (14.4%) FNB Nominee Co. c/o 1st Commonwealth Trust Co Indiana, PA 484,489 (11.6%) Citigroup Global Markets, Inc New York, NY 372,715 (9.0%) SEI Private Trust Company Oaks, PA 214,562 (5.2%) Class B Shares Pershing LLC Jersey City, NJ 9,242 (11.1%) Anna Marie Kuhns Whitehall, PA 6,835 (8.2%) Citigroup Global Markets, Inc New York, NY 5,919 (7.1%) NFS LLC FEBO Constance E. West Bryn Mawr, PA 5,005 (6.0%) Pershing LLC Jersey City, NJ 4,953 (6.0%) Pershing LLC Jersey City, NJ 4,707 (5.7%) NFS LLC Theodore H. Rupp, Earla R. Rupp Lancaster, PA 4,314 (5.2%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 711,683 (53.1%) Citigroup Global Markets, Inc New York, NY 66,628 (5.0%) Eaton Vance Municipals Trust Eaton Vance Alabama Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 997,916 (19.0%) Citigroup Global Markets, Inc New York, NY 597,043 (11.3%) Morgan Stanley Jersey City, NJ 284,740 (5.4%) Class B Shares Morgan Stanley Jersey City, NJ 73,160 (8.7%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 64,569 (7.7%) Citigroup Global Markets, Inc New York, NY 50,959 (6.1%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 44,960 (48.3%) NFS LLC FEBO Robert W. Grubb Birmingham, AL 8,130 (8.7%) Citigroup Global Markets, Inc New York, NY 6,255 (6.7%) B-5 Amount of Securities Address and (% Owned) Pershing LLC Jersey City, NJ 5,831 (6.3%) Richard M. Russell and Eileen C. Russell, JTWROS Glencoe, AL 5,807 (6.2%) Vivian E. King Birmingham, AL 4,926 (5.3%) Class I Shares Patterson & Co Charlotte, NC 422,602 (99.7%) Eaton Vance Arizona Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 858,395 (8.5%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 745,934 (7.4%) U.S. Bancorp Investments Inc St. Paul, MN 585,372 (5.8%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 128,224 (18.6%) Morgan Stanley Jersey City, NJ 74,468 (10.8%) Citigroup Global Markets, Inc New York, NY 60,970 (8.9%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 87,867 (10.9%) Morgan Stanley Jersey City, NJ 39,924 (5.0%) Eaton Vance Arkansas Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 340,556 (5.5%) Morgan Stanley Jersey City, NJ 338,345 (5.5%) Class B Shares Morgan Stanley Jersey City, NJ 38,813 (9.2%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 31,140 (7.4%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 120,314 (39.7%) A.G. Edwards & Sons Inc. Elizabeth M. Kranzush TOD Account St. Louis, MO 38,070 (12.5%) LPL Financial Services San Diego, CA 20,507 (6.8%) Eaton Vance California Municipals Fund Class A Shares Morgan Stanley Jersey City, NJ 2,759,138 (10.9%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 2,651,556 (10.5%) Citigroup Global Markets, Inc New York, NY 2,088,641 (8.2%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 74,770 (19.1%) RBC Capital Markets Corp Beverly Hills, CA 27,968 (7.1%) Citigroup Global Markets, Inc New York, NY 27,835 (7.1%) Charles Schwab & Co., Inc San Francisco, CA 23,353 (6.0%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 602,825 (33.5%) Citigroup Global Markets, Inc New York, NY 154,663 (8.6%) Morgan Stanley Jersey City, NJ 90,016 (5.0%) Class I Shares Patterson & Co Charlotte, NC 10,905 (91.2%) Eaton Vance Management* Boston, MA 1,049 (8.8%) Eaton Vance Colorado Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 283,249 (7.3%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 282,802 (7.3%) B-6 Amount of Securities Address and (% Owned) Morgan Stanley Jersey City, NJ 230,385 (5.9%) UBS Financial Services, Inc. FBO Philip J. Sevier and Kathleen A. Reilly JTWROS Denver, CO 223,034 (5.7%) NFS LLC FEBO Lyal E. Quinby Jr. Trust/TTEE Boulder, CO 214,276 (5.5%) Class B Shares Morgan Stanley Jersey City, NJ 109,734 (30.4%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 24,692 (6.9%) UBS Financial Services, Inc. FBO W.R. Stealey and Sharon Stealey JTWROS Pueblo, CO 19,501 (5.4%) Class C Shares Morgan Stanley Jersey City, NJ 7,259 (32.1%) Avonne E. Peterson Littleton, CO 4,386 (19.4%) Dale Coates & Elisabeth Coates TTEES/Rev Trust Highlands Ranch, CO 2,909 (12.8%) Mary Beth Schomas TOD and Bernard Vincent Schomas Sr Castle Rock, CO 1,526 (6.7%) Richard M. Hodges and Gay L. Hodges JTWROS Littleton, CO 1,371 (6.1%) Eaton Vance Connecticut Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,339,946 (12.8%) Citigroup Global Markets, Inc New York, NY 1,224,007 (11.7%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 151,709 (12.0%) Citigroup Global Markets, Inc New York, NY 83,959 (6.6%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 117,513 (30.6%) Morgan Stanley Jersey City, NJ 64,917 (16.9%) NFS LLC FEBO Adam Leshem and Osnet A. Leshem West Hartford, CT 21,514 (5.6%) Class I Shares Eaton Vance Management* Boston, MA 1,022 (100.0%) Eaton Vance Florida Plus Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 2,262,649 (13.0%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,899,404 (10.9%) Morgan Stanley Jersey City, NJ 1,115,649 (6.4%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 385,464 (20.6%) Citigroup Global Markets, Inc New York, NY 211,286 (11.3%) Morgan Stanley Jersey City, NJ 131,809 (7.0%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 110,218 (27.8%) Citigroup Global Markets, Inc New York, NY 25,349 (6.4%) UBS Financial Services Inc Naples, FL 23,137 (5.8%) Southwest Securities Inc Dallas, TX 22,262 (5.6%) Eaton Vance Georgia Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 919,690 (11.6%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 811,501 (10.3%) Class B Shares Morgan Stanley Jersey City, NJ 122,470 (13.8%) B-7 Amount of Securities Address and (% Owned) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 83,380 (9.4%) Citigroup Global Markets, Inc New York, NY 54,762 (6.1%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 153,640 (18.6%) Citigroup Global Markets, Inc New York, NY 112,759 (13.7%) NFS LLC FEBO James F. Bateman Athens, GA 52,994 (6.4%) Class I Shares Patterson & Co Charlotte, NC 522,072 (99.8%) Eaton Vance Kentucky Municipals Fund Class A Shares Special Custody Account for Exclusive Benefit of Customers Omnibus Account Louisville, KY 888,117 (15.3%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 599,610 (10.3%) Citigroup Global Markets, Inc New York, NY 387,421 (6.7%) Class B Shares Special Custody Account for Exclulsive Benefit of Customers Omnibus Account Louisville, KY 92,215 (13.7%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 75,048 (11.2%) Morgan Stanley Jersey City, NJ 50,368 (7.5%) First Clearing, LLC Vinay Vermani & Niti Vermani Ashland, KY 33,670 (5.0%) Class C Shares Citigroup Global Markets, Inc New York, NY 34,786 (14.8%) NFS LLC FEBO David R. Mack Fisherville, KY 20,493 (8.7%) Pershing LLC Jersey City, NJ 12,570 (5.3%) Eaton Vance Louisiana Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 827,903 (18.4%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 710,351 (15.8%) Charles Schwab & Co., Inc San Francisco, CA 387,328 (8.6%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 180,505 (45.0%) Gayle C. LeBlanc Baton Rouge, LA 23,461 (5.8%) Class C Shares LPL Financial Services San Diego, CA 10,545 (43.2%) LPL Financial Services San Diego, CA 10,252 (42.0%) Morgan Keegan & Company, Inc Memphis, TN 2,055 (8.4%) LPL Financial Services San Diego, CA 1,445 (5.9%) Eaton Vance Maryland Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 1,568,496 (17.0%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 808,488 (8.8%) Morgan Stanley Jersey City, NJ 692,689 (7.5%) Class B Shares Morgan Stanley Jersey City, NJ 197,502 (18.9%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 171,368 (16.4%) Citigroup Global Markets, Inc New York, NY 90,072 (8.6%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 160,957 (16.0%) Citigroup Global Markets, Inc New York, NY 91,793 (9.1%) B-8 Amount of Securities Address and (% Owned) Class I Shares Patterson & Co Charlotte, NC 8,349 (87.8%) Eaton Vance Management Attn Accounting Dept.* Boston, MA 1,163 (12.2%) Eaton Vance Massachusetts Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 1,955,787 (7.5%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,899,668 (7.3%) Steifel Nicolaus & Co ST Louis, MO 1,583,349 (6.1%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 419,005 (12.0%) Morgan Stanley Jersey City, NJ 267,894 (7.6%) Citigroup Global Markets, Inc New York, NY 190,274 (5.4%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 236,640 (11.0%) Citigroup Global Markets, Inc New York, NY 186,037 (8.7%) Class I Shares A.G. Edwards Wharton P. Whitaker Trust ST Louis, MO 266,640 (15.6%) NFS LLC Boston, MA 219,916 (12.9%) SEI Private Trust Company Oaks, PA 173,871 (10.2%) SEI Private Trust Company Oaks, PA 149,941 (8.8%) M Dozier Gardner Brookline, MA 136,441 (8.0%) NFS LLC FEBO Mary R. Paci New York, NY 107,973 (6.3%) SEI Private Trust Company Oaks, PA 93,802 (5.5%) Eaton Vance Michigan Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 683,662 (10.4%) Citigroup Global Markets, Inc New York, NY 624,814 (9.5%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 92,652 (20.4%) Citigroup Global Markets, Inc New York, NY 79,424 (17.5%) Raymond James & Associates, Inc. FBO Louise W. Lorenz & David C. Lorenz TTEE, Gary L.H. Lorenz Living Trust Bloomfield Hills, MI 35,150 (7.7%) RBC Capital Markets Corp. FBO William M. Gruzwalski F.W. Bebeau Trust Macomb, MI 26,271 (5.8%) Morgan Stanley Jersey City, NJ 24,600 (5.4%) Eaton Vance Minnesota Municipals Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 1,125,407 (14.2%) Citigroup Global Markets, Inc New York, NY 712,278 (9.0%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 497,101 (6.3%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 105,013 (14.6%) Citigroup Global Markets, Inc New York, NY 53,232 (7.4%) RBC Capital Markets Corp. FBO June and Elwood Ginkel TTE, June Ginkel Living Trust Hopkins, MN 41,441 (5.8%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 124,217 (13.5%) LPL Financial Services San Diego, CA 57,906 (6.3%) B-9 Amount of Securities Address and (% Owned) Morgan Stanley Jersey City, NJ 57,039 (6.2%) Esther Tanick TOD Saint Louis Park, MN 46,131 (5.0%) Eaton Vance Mississippi Municipals Fund Class A Shares Telapex Inc Ridgeland, MS 232,560 (14.7%) Citigroup Global Markets, Inc New York, NY 197,112 (12.4%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 124,998 (7.9%) Frances W. McDonald Madison, MS 86,518 (5.5%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 68,910 (28.2%) Morgan Stanley Jersey City, NJ 36,345 (14.9%) Morgan Keegan & Company Gulfport, MS 15,800 (6.5%) Citigroup Global Markets, Inc New York, NY 14,111 (5.8%) Charles Schwab & Co., Inc San Francisco, CA 13,073 (5.4%) Class C Shares Pershing LLC Jersey City, NJ 10,606 (38.0%) LPL Financial San Diego, CA 9,495 (34.1%) Janice F. Carpenter Wiggins, MS 2,558 (9.2%) Albert E. Fant, III Gulfport, MS 2,558 (9.2%) A.G. Edwards Richard W. Fant Special Account St. Louis, MO 2,558 (9.2%) Eaton Vance Missouri Municipals Fund Class A Shares Howard N. Lesser TTEE Howard N. Lesser Trust St. Louis, MO 1,229,230 (12.3%) Citigroup Global Markets, Inc New York, NY 776,111 (7.8%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 88,746 (12.4%) Morgan Stanley Jersey City, NJ 40,389 (5.7%) Class C Shares Morgan Stanley Jersey City, NJ 44,150 (8.2%) Citigroup Global Markets, Inc New York, NY 41,350 (7.7%) UBS Financial Services Inc. FBO Harry T. Doudna, Trustee Lees Summit, MO 30,110 (5.6%) A.G. Edwards & Sons, Inc. Robert G. Wolfangel St. Louis, MO 27,293 (5.1%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 27,198 (5.1%) Eaton Vance National Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 53,481,352 (11.9%) Citigroup Global Markets, Inc New York, NY 36,799,236 (8.2%) Charles Schwab & Co., Inc San Francisco, CA 31,267,146 (7.0%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 2,258,440 (14.7%) Citigroup Global Markets, Inc New York, NY 832,960 (5.4%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 35,956,517 (28.2%) Citigroup Global Markets, Inc New York, NY 12,438,082 (9.8%) Class I Shares Prudential Investments Newark, NJ 3,668,840 (23.0%) Charles Schwab & Co., Inc San Francisco, CA 1,995,345 (12.5%) B-10 Amount of Securities Address and (% Owned) Eaton Vance New Jersey Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 2,865,450 (10.5%) Morgan Stanley Jersey City, NJ 2,795,360 (10.2%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 2,587,770 (9.5%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 656,190 (23.1%) Citigroup Global Markets, Inc New York, NY 184,992 (6.5%) Class I Shares Eaton Vance Management* Boston, MA 1,072 (100.0%) Eaton Vance New York Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 4,976,093 (14.0%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,066,481 (8.4%) Morgan Stanley Jersey City, NJ 2,337,707 (6.4%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 133,847 (11.4%) Citigroup Global Markets, Inc New York, NY 126,504 (10.7%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 951,880 (25.3%) Citigroup Global Markets, Inc New York, NY 590,786 (15.7%) Eaton Vance North Carolina Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,451,866 (14.8%) Citigroup Global Markets, Inc New York, NY 687,304 (7.0%) Prudential Investment Mgmt Service FBO Mutual Fund Clients Newark, NJ 631,042 (6.4%) Class B Shares Citigroup Global Markets, Inc New York, NY 73,204 (10.3%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 71,621 (10.1%) Pershing LLC Jersey City, NJ 46,771 (6.6%) Morgan Stanley Jersey City, NJ 37,999 (5.3%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 256,270 (30.1%) Class I Shares Patterson & Co Charlotte, NC 106,539 (98.9%) Eaton Vance Ohio Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 4,050,139 (13.1%) Citigroup Global Markets, Inc New York, NY 1,967,796 (6.3%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 525,792 (18.8%) UBS Financial Services Inc. FBO Max T. Miller Living TR New Philadelphia, OH 322,671 (11.5%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 799,115 (21.3%) Citigroup Global Markets, Inc New York, NY 224,487 (6.0%) Eaton Vance Oregon Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,066,312 (7.5%) B-11 Amount of Securities Address and (% Owned) Citigroup Global Markets, Inc New York, NY 770,801 (5.4%) Morgan Stanley Jersey City, NJ 764,923 (5.4%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 157,551 (10.4%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 346,634 (19.5%) Citigroup Global Markets, Inc New York, NY 111,194 (6.2%) Eaton Vance Pennsylvania Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 2,703,344 (10.8%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 2,410,264 (9.7%) Morgan Stanley Jersey City, NJ 1,882,904 (7.6%) Special Custody Account for Exclusive Benefit of Customers Omnibus Account Louisville, KY 1,349,702 (5.4%) Class B Shares Citigroup Global Markets, Inc New York, NY 335,897 (11.2%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 284,732 (9.5%) Morgan Stanley Jersey City, NJ 250,555 (8.4%) Class C Shares Special Custody Account for Exclusive Benefit of Customers Omnibus Account Louisville, KY 800,441 (22.8%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 704,044 (20.0%) Class I Shares Patterson & Co Charlotte, NC 7,041 (86.2%) Eaton Vance Management* Boston, MA 1,124 (13.8%) Eaton Vance Rhode Island Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 632,922 (14.3%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 115,157 (9.3%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 69,472 (17.3%) NFS LLC FEBO Joseph Costantino and Carol A. Costantino East Greenwich, RI 58,014 (14.4%) NFS LLC FEBO Florence A. Dulgarian Cranston, RI 41,651 (10.3%) NFS LLC FEBO James F. Palombo and Beverly Palombo North Scituate, RI 26,370 (6.6%) Eaton Vance South Carolina Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 2,180,823 (17.9%) Morgan Stanley Jersey City, NJ 1,053,406 (8.7%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 736,114 (6.1%) Class B Shares Citigroup Global Markets, Inc New York, NY 142,259 (12.1%) Morgan Stanley Jersey City, NJ 124,970 (10.6%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 107,948 (9.2%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 308,225 (14.3%) Citigroup Global Markets, Inc New York, NY 252,244 (11.7%) Class I Shares Patterson & Co Charlotte, NC 2,496,875 (99.6%) B-12 Amount of Securities Address and (% Owned) Eaton Vance Tennessee Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 762,784 (14.5%) Morgan Stanley Jersey City, NJ 356,691 (6.6%) Class B Shares Morgan Stanley Jersey City, NJ 95,075 (18.0%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 38,797 (7.3%) Citigroup Global Markets, Inc New York, NY 28,445 (5.4%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 139,614 (33.9%) Morgan Stanley Jersey City, NJ 33,445 (8.1%) Eaton Vance Virginia Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,053,705 (8.5%) Citigroup Global Markets, Inc New York, NY 1,001,353 (8.1%) Morgan Stanley Jersey City, NJ 968,397 (7.8%) Class B Shares Morgan Stanley Jersey City, NJ 204,933 (13.6%) Citigroup Global Markets, Inc New York, NY 161,855 (10.7%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 141,407 (9.4%) Class C Shares Citigroup Global Markets, Inc New York, NY 182,271 (18.6%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 97,249 (9.9%) Class I Shares Patterson & Co Charlotte, NC 152,430 (99.2%) Eaton Vance West Virginia Municipals Fund Class A Shares Citigroup Global Markets, Inc New York, NY 476,742 (15.8%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 191,452 (6.4%) Special Custody Account for Exclusive Benefit of Customers Omnibus Account Louisville, KY 176,256 (5.9%) Class B Shares Citigroup Global Markets, Inc New York, NY 87,615 (16.6%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 76,243 (14.4%) Morgan Stanley Jersey City, NJ 32,855 (6.2%) Class C Shares First Clearing LLC FBO Crystal Dawn Magro Rev Tr Morgantown, WV 10,929 (17.7%) Raymond James & Associates, Inc. FBO Paul E. Hamrick & Needra E. Hamrick Ranson, WV 6,429 (10.4%) Raymond James & Associates, Inc. FBO Marvin T. Bowers & Avis L. Parrish Shepherdstown, WV 6,204 (10.1%) Raymond James & Associates, Inc. FBO Avis L. Parrish & Willie Parrish Shepherdstown, WV 5,411 (8.8%) Raymond James & Associates, Inc. FBO Dorothy J. Strakal Martinsburg, WV 5,327 (8.6%) Raymond James & Associates, Inc. FBO Daniel Robert Nicol & Marie B Nicol Falling Waters, WV 4,814 (7.8%) Raymond James & Associates, Inc. FBO Marvin J. Bowers & Betty J. Bowers Shepherdstown, WV 3,258 (5.3%) Raymond James & Associates, Inc. FBO Jan B. Keefer & Ellen Z. Keefer Martinsburg, WV 3,234 (5.2%) B-13 Amount of Securities Address and (% Owned) Eaton Vance Municipals Trust II Eaton Vance Hawaii Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 237,732 (14.5%) Morgan Stanley Jersey City, NJ 188,338 (11.5%) Citigroup Global Markets, Inc New York, NY 118,661 (7.2%) Penson Financial Services, Inc Dallas, TX 91,470 (5.6%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 47,097 (12.9%) Citigroup Global Markets, Inc New York, NY 36,582 (10.0%) Morgan Stanley Jersey City, NJ 34,836 (9.5%) Stifel Nicolaus & Co. Inc. FBO Jacqueline B. Hutchens Trust St. Louis, MO 29,414 (8.1%) First Clearing, LLC FBO Julia L. Kung Rev Liv Trust Honolulu, HI 20,188 (5.5%) Class C Shares First Clearing, LLC FBO Janice Y. M. Kaili & Melvin N. Kaili Pearl City, HI 3,530 (97.1%) Eaton Vance High Yield Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 10,686,287 (14.6%) Charles Schwab & Co., Inc San Francisco, CA 4,876,014 (6.7%) Citigroup Global Markets, Inc New York, NY 4,174,151 (5.7%) Prudential Investment Mgmt Service Newark, NJ 3,906,032 (5.3%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,759,524 (20.8%) Morgan Stanley Jersey City, NJ 444,507 (5.2%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 8,972,884 (35.2%) Citigroup Global Markets, Inc New York, NY 1,643,840 (6.4%) Class I Shares RBC Capital Markets Corp. FBO Roger L. Lindeman TTEE Eden Prairie, MN 163,099 (50.5%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 122,059 (37.8%) Eaton Vance Insured Municipals Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 507,320 (17.3%) Morgan Stanley Jersey City, NJ 253,170 (8.6%) Class B Shares Morgan Stanley Jersey City, NJ 125,935 (18.8%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 94,673 (14.1%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 83,790 (58.5%) First Clearing, LLC FBO Helen R. Justice Mount Dora, FL 17,569 (12.3%) First Clearing, LLC FBO Neva J. Blackstock Liv Trust Jacksonville, FL 9,520 (6.6%) Eaton Vance Kansas Municipals Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 230,372 (7.2%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 213,772 (6.6%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 39,531 (11.1%) B-14 Amount of Securities Address and (% Owned) NFS LLC FEBO The Humphreys Special Trust Topeka, KS 25,503 (7.2%) Morgan Stanley Jersey City, NJ 19,558 (5.5%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 55,388 (22.5%) Raymond James & Associates Inc. FBO Bernice Williamson Trust Bedford, TX 40,635 (16.5%) Robert D. Doughty & Mary Herrmann Doughty JT TEN JT WROS Overland Park, KS 23,347 (9.5%) Eaton Vance Mutual Funds Trust Eaton Vance AMT-Free Municipal Bond Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 7,420,596 (11.6%) PFPC Inc King of Prussia, PA 6,377,796 (10.0%) Charles Schwab & Co., Inc San Francisco, CA 5,319,829 (8.3%) Citigroup Global Markets, Inc New York, NY 3,451,340 (5.4%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 362,175 (10.2%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,651,246 (29.7%) Citigroup Global Markets, Inc New York, NY 463,496 (8.3%) Class I Shares Patterson & Co Charlotte, NC 11,069,930 (52.6%) Eaton Vance Cash Management Fund Saturn & Co Boston, MA 61,751,983 (22.2%) Eaton Vance Investment Counsel* Boston, MA 18,982,237 (6.8%) Eaton Vance Diversified Income Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 2,231,233 (11.6%) Special Custody Acct. for Exclusive Benefit of Customers Omnibus Account Louisville, KY 1,341,199 (7.0%) Prudential Investment Mgmt Service Newark, NJ 1,022,711 (5.3%) Class B Shares None Class C Shares Special Custody Acct for Exclusive Benefit of Customers Omnibus Account Louisville, KY 1,510,143 (8.8%) Eaton Vance Dividend Income Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 3,497,285 (17.7%) Prudential Investment Management Service Newark, NJ 1,142,162 (5.8%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,129,463 (22.8%) Citigroup Global Markets, Inc New York, NY 929,613 (6.8%) Class I Shares RBC Capital Markets Corp FBO Thomaston Savings Bank Foundation Inc Thomaston, CT 22,708 (8.0%) Morgan Stanley & Co. FBO Satya M. Akula and Suneetha Akula Tenent Vienna, VA 17,965 (6.3%) SEI Private Trust Company Oaks, PA 15,204 (5.3%) B-15 Amount of Securities Address and (% Owned) Class R Shares MG Trust Company Cust. FBO Sass, Moore & Associates 401(k) P/S Denver, CO 4,462 (48.0%) Eaton Vance Management* Boston, MA 1,069 (11.5%) NFS LLC FEBO Deborah Gladstone Potomac, MD 973 (10.5%) Special Custody Acct for The Exclusive Benefit of Customers Omnibus Account Louisville, KY 692 (7.4%) Morgan Keegan & Co. FBO Sandra Pruitt-IRA Lapel, IN 626 (6.7%) Eaton Vance Emerging Markets Local Income Fund Class A Shares Eaton Vance Management* Boston, MA 97,965 (43.3%) Pershing LLC Jersey City, NJ 16,250 (7.2%) Doris T. Genest TTEE, Rev. Trust Manchester, NH 12,755 (5.6%) Eaton Vance Floating-Rate Advantage Fund Advisers Class Charles Schwab & Co., Inc San Francisco, CA 431,995 (14.9%) Prudential Investment Management Service Newark, NJ 228,181 (7.9%) Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 8,185,838 (13.6%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,518,883 (14.7%) Class C Shares Morgan Stanley Jersey City, NJ 3,782,542 (5.5%) Class I Shares Charles Schwab & Co., Inc San Francisco, CA 241,918 (10.2%) Alerus Financial Grand Forks, ND 215,154 (9.1%) Charles Schwab & Co., Inc San Francisco, CA 145,054 (6.1%) Wells Fargo Bank NA FBO Engle Nonemer DC Pension Minneapolis, MN 122,477 (5.2%) Eaton Vance Floating-Rate Fund Advisers Class Charles Schwab & Co., Inc San Francisco, CA 17,683,027 (30.3%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 6,119,952 (10.5%) Prudential Investment Management Service Newark, NJ 3,548,473 (6.1%) Class A Shares Charles Schwab & Co., Inc San Francisco, CA 7,496,073 (7.3%) Morgan Stanley Jersey City, NJ 7,185,119 (7.0%) Citigroup Global Markets, Inc New York, NY 5,609,998 (5.5%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,112,498 (8.1%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 13,054,023 (15.9%) Citigroup Global Markets, Inc New York, NY 4,507,574 (5.5%) Morgan Stanley Jersey City, NJ 4,438,508 (5.4%) Class I Shares Patterson & Co Charlotte, NC 15,614,150 (27.9%) Charles Schwab & Co., Inc San Francisco, CA 9,022,914 (16.1%) Prudential Investment Management Service Newark, NJ 3,299,743 (5.9%) Eaton Vance Floating-Rate & High Income Fund Advisers Class Charles Schwab & Co., Inc San Francisco, CA 11,868,726 (39.3%) B-16 Amount of Securities Address and (% Owned) Class A Shares Charles Schwab & Co., Inc San Francisco, CA 3,357,179 (14.9%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 396,015 (5.1%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,915,942 (13.6%) Class I Shares Charles Schwab & Co., Inc San Francisco, CA 542,952 (13.9%) Eaton Vance Global Macro Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 1,516,092 (51.1%) Class I Shares Charles Schwab & Co., Inc San Francisco, CA 282,981 (24.8%) Patterson & Co. FBO Eaton Vance Management PS/MP Self-Directed** Charlotte, NC 69,094 (6.1%) Eaton Vance Government Obligations Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 3,371,236 (7.7%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,044,406 (7.0%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,738,697 (8.5%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,496,887 (17.5%) Class R Shares MG Trust Company Cust. FBO General Distributing Company 401(k) Denver, CO 16,820 (27.4%) MG Trust Company Cust. FBO A&A Coors, Inc Denver, CO 15,661 (25.6%) MG Trust Company Cuts. FBO Emergency Services of New England I Denver, CO 12,481 (20.4%) MG Trust Company Trustee Paidon Products Co., Inc. 401(k) Denver, CO 4,785 (7.8%) NFS LLC FEBO NFS/FMTC Roth IRA FBO Bonnie J. Comitz Peoria, AZ 3,837 (6.3%) NFS LLC FEBO NFS/FMTC IRA FBO Robert Comitz Peoria, AZ 3,525 (5.8%) Eaton Vance High Income Opportunities Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 5,489,831 (11.3%) Citigroup Global Markets, Inc New York, NY 2,930,491 (6.0%) Morgan Stanley Jersey City, NJ 2,447,168 (5.0%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,240,858 (10.5%) Morgan Stanley Jersey City, NJ 1,824,459 (5.9%) Citigroup Global Markets, Inc New York, NY 1,606,536 (5.2%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 7,016,047 (24.3%) Eaton Vance International Equity Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 198,655 (29.5%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 51,142 (7.6%) B-17 Amount of Securities Address and (% Owned) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 44,640 (24.6%) Class I Shares Charles Schwab & Co., Inc San Francisco, CA 390,375 (26.3%) NFS LLC FEBO Houston Ballet Foundation Houston, TX 248,395 (16.8%) SEI Private Trust Company Oaks, PA 172,672 (11.7%) Steph & Co Marinette, WI 166,061 (11.2%) Jewish Community Federation of San Francisco San Francisco, CA 82,781 (5.6%) Eaton Vance International Income Fund Class A Shares Ameritrade Inc Omaha, NE 35,243 (6.1%) Eaton Vance Large-Cap Core Research Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 203,354 (30.3%) Patterson & Co. FBO Eaton Vance Master Trust for Retirement Plans  Eaton Vance Management Savings Plan** Charlotte, NC 96,018 (14.3%) Patterson & Co. FBO Eaton Vance Management PS/MP Self-Directed** Charlotte, NC 57,842 (8.6%) Eaton Vance Management* Boston, MA 48,010 (7.2%) Class I Shares None Eaton Vance Low Duration Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 756,710 (10.9%) Charles Schwab & Co., Inc San Francisco, CA 584,218 (8.4%) Citigroup Global Markets, Inc New York, NY 390,494 (5.6%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 112,207 (22.7%) Morgan Stanley Jersey City, NJ 28,890 (5.8%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 619,815 (17.9%) Citigroup Global Markets, Inc New York, NY 219,742 (6.3%) Eaton Vance Money Market Fund Citigroup Global Markets, Inc New York, NY 7,945,552 (7.5%) Eaton Vance Strategic Income Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 34,293,500 (32.0%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 2,452,109 (10.2%) Morgan Stanley Jersey City, NJ 1,247,052 (5.2%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 8,036,408 (12.9%) Citigroup Global Markets, Inc New York, NY 3,629,845 (5.8%) Eaton Vance Structured Emerging Markets Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 1,181,010 (16.3%) American Bureau of Shipping Houston, TX 411,492 (5.7%) B-18 Amount of Securities Address and (% Owned) American Bureau of Shipping Defined Benefit Plan Houston, TX 406,156 (5.6%) Wells Fargo Investments LLC Minneapolis, MN 394,690 (5.4%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 340,617 (30.2%) Citigroup Global Markets, Inc New York, NY 121,867 (10.8%) Morgan Stanley Jersey City, NJ 62,158 (5.5%) Class I Shares Knotfloat & Co Boston, MA 8,328,769 (28.0%) Charles Schwab & Co., Inc San Francisco, CA 6,768,371 (22.8%) NFS LLC FEBO Bank of America NA Dallas, TX 2,486,621 (8.4%) Knotfloat & Co Boston, MA 1,668,255 (5.6%) Eaton Vance Tax Free Reserves Saturn & Co Boston, MA 45,000,364 (61.4%) Eaton Vance Tax-Managed Dividend Income Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 8,449,049 (10.4%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 4,882,771 (6.0%) Citigroup Global Markets, Inc New York, NY 4,330,895 (5.3%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,784,079 (15.2%) Citigroup Global Markets, Inc New York, NY 1,117,207 (9.5%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 14,577,815 (26.5%) Citigroup Global Markets, Inc New York, NY 5,514,574 (10.0%) Class I Shares SEI Private Trust Company Oaks, PA 20,613 (17.2%) Morgan Stanley & Co. FBO Eric Nordstrom Conestoga, PA 18,022 (15.1%) The Northern Trust Company Custodian Juniper Trust Chicago, IL 17,581 (14.7%) SEI Private Trust Company Oaks, PA 11,942 (10.0%) Wilmington Trust FSB (MA) Inv Agt Austin Family Trust Wilmington, DE 8,084 (6.8%) Brown Brothers Harriman and Company Jersey City, NJ 7,767 (6.5%) Judith A. Saryan and Victor Zarougian Ten Comm Cambridge, MA 6,257 (5.2%) Eaton Vance Tax-Managed Equity Asset Allocation Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,866,921 (7.0%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 598,687 (6.8%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,414,037 (15.8%) Citigroup Global Markets, Inc New York, NY 1,392,223 (6.4%) Eaton Vance Tax-Managed Growth Fund 1.1 Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 6,854,143 (11.8%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,206,419 (12.3%) Morgan Stanley Jersey City, NJ 558,820 (5.7%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,842,126 (19.2%) B-19 Amount of Securities Address and (% Owned) Class I Shares Brown Brothers Harriman & Co. as Custodian for Reflow Fund, LLC Jersey City, NJ 300,102 (93.9%) Class S Shares U/W Clemence S. Lieber FBO Mary L. Schoolman St. Louis, MO 200,009 (18.5%) U/W Clemence S. Lieber FBO Robert J. Lieber St. Louis, MO 197,238 (18.3%) U/W Clemence S. Lieber FBO Arthur H. Lieber St. Louis, MO 107,694 (10.0%) U/W Clemence S. Lieber FBO Mary M. Lieber St. Louis, MO 80,029 (7.4%) U/W Lucille Wolfort FBO Joan Rosenblum St. Louis, MO 64,477 (6.0%) Joan W. Rosenblum Rev Trust St. Louis, MO 60,139 (5.6%) U/W Arthur E. Strauss St. Louis, MO 54,431 (5.0%) Art 8 U/W Arthur E. Strauss U/A DTD 10/09/1teven E. Rosenblum St. Louis, MO 54,431 (5.0%) Eaton Vance Tax-Managed Growth Fund 1.2 Class A Shares Charles Schwab & Co., Inc San Francisco, CA 2,946,950 (6.4%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 2,864,960 (6.2%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 2,204,764 (11.0%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 5,250,841 (20.5%) Class I Shares Brown Brothers Harriman & Co. as Custodian for Reflow Fund, LLC Jersey City, NJ 432,413 (46.0%) NFS LLC FEBO NATC & Co Overland Park, KS 135,255 (14.4%) Eaton Vance Tax-Managed International Equity Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 1,820,017 (14.2%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 964,231 (7.5%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 100,783 (6.5%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 718,963 (15.7%) Citigroup Global Markets, Inc New York, NY 272,470 (6.0%) Class I Shares (as of 9/1/08) Eaton Vance Management* Boston, MA 87 (100%) Eaton Vance Tax-Managed Mid-Cap Core Fund Class A Shares None Class B Shares None Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 46,364 (8.1%) Eaton Vance Tax-Managed Multi-Cap Growth Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 1,801,593 (28.0%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 122,324 (9.3%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 432,559 (19.2%) B-20 Amount of Securities Address and (% Owned) Eaton Vance Tax-Managed Small-Cap Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 740,889 (10.7%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 539,951 (7.8%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 104,153 (7.4%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 334,696 (15.0%) Eaton Vance Tax-Managed Small-Cap Value Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 90,225 (6.4%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 52,630 (14.8%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 70,795 (14.7%) Eaton Vance Tax-Managed Value Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 3,675,536 (7.4%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,838,656 (18.7%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,107,423 (19.0%) Citigroup Global Markets, Inc New York, NY 838,161 (5.1%) Class I Shares SEI Private Trust Co. c/o Suntrust Bank Oaks, PA 4,743,849 (49.4%) Edward D. Jones & Co Maryland Heights, MO 1,966,276 (20.5%) SEI Private Trust Company Oaks, PA 1,861,191 (19.4%) SEI Private Trust Company Oaks, PA 492,873 (5.1%) Eaton Vance Series Trust Eaton Vance Tax-Managed Growth Fund 1.0 None Eaton Vance Series Trust II Eaton Vance Income Fund of Boston Class A Shares Charles Schwab & Co., Inc San Francisco, CA 38,034,494 (17.1%) Morgan Stanley Jersey City, NJ 12,419,000 (5.6%) Class B Shares Morgan Stanley Jersey City, NJ 2,276,134 (9.3%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,482,256 (6.0%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,344,267 (10.5%) Citigroup Global Markets, Inc New York, NY 1,598,418 (5.0%) Class I Shares Prudential Investment Mgmt Service Newark, NJ 19,895,256 (62.5%) Charles Schwab & Co., Inc San Francisco, CA 2,935,338 (9.2%) Class R Shares Hartford Life Insurance Company Separate Account Simsbury, CT 1,727,357 (67.0%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 407,453 (15.8%) B-21 Amount of Securities Address and (% Owned) Eaton Vance Tax-Managed Emerging Markets Fund Class I Shares None Eaton Vance Special Investment Trust Eaton Vance Balanced Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,498,793 (10.4%) Charles Schwab & Co., Inc San Francisco, CA 1,967,201 (5.9%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 318,011 (7.2%) Citigroup Global Markets, Inc New York, NY 222,260 (5.1%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 981,658 (16.3%) Citigroup Global Markets, Inc New York, NY 599,845 (9.9%) Eaton Vance Capital & Income Strategies Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 160,556 (14.1%) Class C Shares Morgan Stanley Jersey City, NJ 32,002 (5.5%) Class I Shares Eaton Vance Management* Boston, MA 1,000 (100%) Eaton Vance Dividend Builder Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 16,557,811 (12.9%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 13,122,770 (10.2%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,919,010 (15.9%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 6,016,958 (25.2%) Citigroup Global Markets, Inc New York, NY 3,026,915 (12.7%) Morgan Stanley Jersey City, NJ 1,258,667 (5.3%) Class I Shares Patterson & Co. FBO Eaton Vance Master Trust for Retirement Plan  Eaton Vance Management Savings Plan** Charlotte, NC 300,303 (21.3%) Patterson & Co. FBO Eaton Vance Management PS/MP Self Directed** Charlotte, NC 128,534 (9.1%) Raymond James & Assoc. Inc. FBO Preik Family Foundation Amelia Island, FL 104,342 (7.4%) Patterson & Co. FBO Eaton Vance Master Trust for Retirement Plans  Eaton Vance Management Profit Sharing Plan** Charlotte, NC 75,186 (5.3%) Eaton Vance Emerging Markets Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 401,230 (9.5%) NFS LLC FEBO Rostam Holdings LLC Boston, MA 396,306 (9.4%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 371,353 (8.8%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 112,817 (11.6%) Morgan Stanley Jersey City, NJ 58,970 (6.1%) B-22 Amount of Securities Address and (% Owned) Eaton Vance Enhanced Equity Option Income Fund Class A Shares PFPC Trust Co., Cust. Roth IRA FBO Jennifer P. Harris Kensington, CT 3,604 (33.2%) LPL Financial Services San Diego, CA 1,465 (13.5%) PFPC Trust Co., Cust Roth IRA FBO Mark W. Harris Kensington, CT 1,437 (13.2%) American Enterprise Investment Services Minneapolis, MN 1,073 (9.9%) Eaton Vance Corp.* Boston, MA 1,014 (9.3%) NFS LLC FEBO Alfred Siegert Beaverton, OR 1,004 (9.3%) Class C Shares Eaton Vance Corp.* Boston, MA 1,013 (100.0%) Class I Shares Eaton Vance Corp.* Boston, MA 200,917 (69.4%) Patterson & Co. FBO Eaton Vance Management PS/MP Self-Directed** Charlotte, NC 38,877 (13.4%) Patterson & Co. FBO Eaton Vance Master Trust for Retirement Plans  Eaton Vance Management Savings Plan** Charlotte, NC 15,512 (5.4%) Eaton Vance Equity Asset Allocation Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 74,812 (7.5%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 38,211 (6.2%) Class I Shares Marie-Claude G. Magre Redon, France 6,165 (31.1%) PFPC Trust Co. Cust IRA FBO Marie-Claude G. Magre Redon, France 5,736 (28.9%) Brian R. Mazzocchi South Boston, MA 4,234 (21.3%) Eaton Vance Management* Boston, MA 1,000 (5.0%) Eaton Vance Greater India Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 3,963,562 (12.7%) Charles Schwab & Co., Inc San Francisco, CA 3,664,383 (11.7%) Citigroup Global Markets, Inc New York, NY 2,336,950 (7.5%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,235,136 (15.0%) Citigroup Global Markets, Inc New York, NY 1,007,152 (12.3%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 973,092 (25.2%) Citigroup Global Markets, Inc New York, NY 605,575 (15.7%) Eaton Vance Institutional Short Term Income Fund SEI Private Trust Co Oaks, PA 1,119,336 (100.0%) Eaton Vance Institutional Short Term Treasury Fund AMPCO-Pittsburgh Securities V Corp Wilmington, DE 776,988 (78.0%) ENDO Pharmaceuticals Inc Chadds Ford, PA 219,523 (22.0%) Eaton Vance Investment Grade Income Fund Class I Shares Bowen David & Co Boston, MA 162,256 (29.3%) Weeks Endowment for St. Andrews Church Boston, MA 156,167 (28.2%) SEI Private Trust Co Oaks, PA 112,114 (20.3%) SEI Private Trust Co Oaks, PA 85,217 (15.4%) B-23 Amount of Securities Address and (% Owned) Eaton Vance Large-Cap Growth Fund Class A Shares Patterson & Co. FBO Eaton Vance Master Trust for Retirement Plans  Eaton Vance Management Profit Sharing Plan** Charlotte, NC 608,886 (13.8%) Charles Schwab & Co., Inc San Francisco, CA 544,381 (12.3%) Patterson & Co. FBO Eaton Vance Master Trust for Retirement Plans  Eaton Vance Management Savings Plan** Charlotte, NC 241,165 (5.5%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 92,916 (10.7%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 302,047 (23.0%) Class I Shares Massachusetts Mutual Life Insurance Company Springfield, MA 8,225 (31.0%) SEI Private Trust Company Oaks, PA 3,275 (12.4%) PFPC Trust Co. Cust Sep IRA FBO Lawrence A. Heath Scottsdale, AZ 2,726 (10.3%) NFS LLC FEBO Huntington National Bank Columbus, OH 2,529 (9.5%) PFPC Trust Co Cust. IRA FBO Robert Leeson Jr Narragansett, RI 2,397 (9.0%) Eaton Vance Large-Cap Value Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 39,075,500 (9.8%) Citigroup Global Markets, Inc New York, NY 28,358,789 (7.1%) Charles Schwab & Co., Inc San Francisco, CA 24,898,843 (6.3%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 1,280,812 (11.9%) Citigroup Global Markets, Inc New York, NY 1,026,413 (9.5%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 13,340,261 (32.1%) Citigroup Global Markets, Inc New York, NY 6,299,863 (15.2%) Class I Shares Charles Schwab & Co., Inc San Francisco, CA 7,883,963 (11.7%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 4,967,553 (7.4%) Class R Shares Hartford Life Insurance Company Separate Account ATTN Justin Smith Simsbury, CT 3,444,706 (32.0%) ING Life Insurance & Annuity Co Hartford, CT 1,291,067 (12.0%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 934,654 (8.7%) Eaton Vance Real Estate Fund Class I Shares Eaton Vance Management* Boston, MA 55,742 (89.0%) Eaton Vance Risk-Managed Equity Option Income Fund Class A Shares LPL Financial Services San Diego, CA 3,327 (13.2%) First Clearing, LLC K.T. Kishan and Anita Kishan TTEES Warsaw Medical Group Profit Fort Wayne, IN 1,758 (7.0%) First Clearing LLC Stanley L. Tippmann Irrev Trust, First Source Bank TTEE Fort Wayne, IN 1,577 (6.3%) LPL Financial Services San Diego, CA 1,421 (5.6%) First Clearing, LLC Thomas M. Denoi (IRA) Bryan, OH 1,364 (5.4%) B-24 Amount of Securities Address and (% Owned) Class C Shares A.G. Edwards & Sons, C/F Thomas F. Parks, Jr. IRA Dover, NH 5,445 (38.5%) A.G. Edwards & Sons, C/F Mildred S. Partks Dover, NH 5,308 (36.8%) LPL Financial Services San Diego, CA 1,036 (7.3%) Eaton Vance Corp.* Boston, MA 1,013 (7.2%) LPL Financial Services San Diego, CA 942 (6.7%) Class I Shares Eaton Vance Corp.* Boston, MA 302,501 (87.2%) Patterson & Co. FBO Eaton Vance Management PS/MP Self-Directed** Charlotte, NC 32,336 (9.3%) Eaton Vance Small-Cap Fund Class A Shares Charles Schwab & Co., Inc San Francisco, CA 556,097 (15.1%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 197,357 (5.4%) Class B Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 19,665 (7.2%) Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 191,567 (30.8%) Class I Shares (as of 9/1/08) Eaton Vance Management* Boston, MA 71 (100%) Eaton Vance Small-Cap Value Fund Class A Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 48,877 (5.4%) Class B Shares None Class C Shares Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 75,157 (15.8%) Eaton Vance Special Equities Fund Class A Shares Citigroup Global Markets, Inc New York, NY 489,121 (8.7%) Charles Schwab & Co., Inc San Francisco, CA 385,280 (6.8%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 329,443 (5.8%) Class B Shares Citigroup Global Markets, Inc New York, NY 15,874 (10.0%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 15,076 (9.5%) Class C Shares Citigroup Global Markets, Inc New York, NY 125,802 (24.1%) Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 54,323 (10.4%) Eaton Vance Variable Trust Eaton Vance VT Floating-Rate Income Fund IDS Life Insurance Company Minneapolis, MN 64,482,146 (71.0%) Riversource Life Insurance Company Minneapolis, MN 9,058,332 (10.0%) GE Life and Annuity Assurance Company Richmond, VA 8,640,072 (9.5%) Eaton Vance VT Large-Cap Value Fund Merrill Lynch, Pierce, Fenner & Smith, Inc Jacksonville, FL 2,553,709 (98.1%) Eaton Vance VT Worldwide Health Sciences Fund GE Life and Annuity Assurance Company Richmond, VA 1,126,350 (55.2%) The Goldman Sachs Group Inc Topeka, KS 713,604 (35.0%) GE Capital Assurance Co. of New York Richmond, VA 133,679 (6.5%) B-25 * EVM has advised the Trusts that certain shares are registered to EVM or an EVM affiliate. To the extent that EVM or an affiliate has discretion to vote, these shares will be voted at the Meeting FOR the proposal. Otherwise, these shares will be voted in accordance with the plan or agreement governing the shares. Although the terms of the plans and agreement vary, generally the shares must be voted either (i) at the direction of the Trustees of the plan or (ii) in accordance with instructions received from shareholders and, for shareholders who do not vote, in the same proportion as certain other shareholders have voted. ** The Eaton Vance Management Trust for Retirement Plans are the retirement and profit sharing plans sponsored by EVM and certain of its affiliated entities. (1) Ms. Saryan is a Portfolio Manager of Eaton Vance Tax-Managed Dividend Income Fund and a Vice President of Eaton Vance Mutual Funds Trust. B-26 Exhibit C Officer Biographies Term of Office Name, Address Position(s) Held and Length of Principal Occupations and Date of Birth with Fund Time Served During Past Five Years William H. Ahern, Jr. Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 7/28/59 Officer of 75 registered investment companies managed by Eaton Vance or BMR. Edward R. Allen, III Vice President See Exhibit D Senior Partner and Chairman of the DOB: 7/5/60 International Investment Committee of Eagle Global Advisors, L.L.C. (Eagle). Officer of 3 registered investment companies managed by Eaton Vance or BMR. Michael A. Allison Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 10/26/64 Officer of 24 registered investment companies managed by Eaton Vance or BMR. Yana S. Barton Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 7/28/75 Officer of 1 registered investment company managed by Eaton Vance or BMR. John R. Baur Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 2/10/70 Previously, attended Johnson Graduate School of Management, Cornell University (2002-2005), prior thereto he was an Account Team Representative in Singapore for Applied Materials Inc. (since 2000). Officer of 33 registered investment companies managed by Eaton Vance or BMR. William O. Bell, IV Vice President See Exhibit D Vice President of Atlanta Capital DOB: 7/26/73 Management Company, LLC (Atlanta Capital). Officer of 2 registered investment companies managed by Eaton Vance or BMR. Craig R. Brandon Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 12/21/66 Officer of 44 registered investment companies managed by Eaton Vance or BMR. Barbara E. Campbell Treasurer See Exhibit D Vice President of Eaton Vance and BMR. DOB: 6/19/57 Officer of 177 registered investment companies managed by Eaton Vance or BMR. C-1 Term of Office Name, Address Position(s) Held and Length of Principal Occupations and Date of Birth with Fund Time Served During Past Five Years Pamela Chan Vice President See Exhibit D Director of Lloyd George Investment DOB: 2/7/57 Management (Bermuda) Limited (Lloyd George). Officer of 1 registered investment company managed by Eaton Vance or BMR. Michael A. Cirami Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 12/24/75 Previously, attended the University of Rochester William E. Simon Graduate School of Business Administration (2001- 2003), and prior thereto he was a Team Leader for the Institutional Services Group for State Street Bank in Luxemburg (since 2000). Officer of 33 registered investment companies managed by Eaton Vance or BMR. Cynthia J. Clemson President or See Exhibit D Vice President of Eaton Vance and BMR. DOB: 3/2/63 Vice President Officer of 90 registered investment companies managed by Eaton Vance or BMR. Arieh Coll Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 11/9/63 Officer of 4 registered investment companies managed by Eaton Vance or BMR. J. Scott Craig Vice President See Exhibit D Vice President of Eaton Vance and BMR DOB: 3/15/63 since January 2005. Formerly, Director- Real Estate Equities and REIT Portfolio Manager at The Northwestern Mutual Life Insurance Company (1992-2004). Officer of 17 registered investment companies managed by Eaton Vance and BMR. Christopher Darling Vice President See Exhibit D Director of Research of Lloyd George DOB: 6/9/64 (since 2007). Previously, an equity salesperson at Fox-Pitt Kelton in London (2005-2006), an investment consultant (2004) and a portfolio manager at Lombard Odier Darier Hentsch & Cie in London (1995-2003). Officer of 2 registered investment companies managed by Eaton Vance or BMR. Richard P. England Vice President See Exhibit D Managing Director  Equities of Atlanta DOB: 10/9/58 Capital. Previously, Senior Portfolio Manager, Putnam Investments (1992- 2004). Officer of 1 registered investment company managed by Eaton Vance or BMR. C-2 Term of Office Name, Address Position(s) Held and Length of Principal Occupations and Date of Birth with Fund Time Served During Past Five Years Thomas E. Faust Jr. President or See Exhibit D Chairman, Chief Executive Officer and DOB: 5/31/58 Vice President President of EVC, Director and President of EV, Chief Executive Officer and President of Eaton Vance and BMR, and Director of EVD. Trustee and/or officer of 177 registered investment companies and 5 private investment companies managed by Eaton Vance or BMR. Mr. Faust is an interested person because of his positions with BMR, Eaton Vance, EVC, EVD and EV, which are affiliates of each Trust. Charles B. Gaffney Vice President See Exhibit D Director of Equity Research and a Vice DOB: 12/4/72 President of Eaton Vance and BMR. Previously, Sector Portfolio Manager and Senior Equity Analyst of Brown Brothers Harriman (1997-2003). Officer of 30 registered investment companies managed by Eaton Vance or BMR. Maureen A. Gemma Secretary and See Exhibit D Vice President of Eaton Vance and BMR. DOB: 5/24/60 Chief Legal Officer of 177 registered investment Officer companies managed by Eaton Vance or BMR. Gregory R. Greene Vice President See Exhibit D Managing Director of Fox Asset DOB: 11/13/66 Management LLC (Fox) and member of the Investment Committee. Officer of 18 registered investment companies managed by Eaton Vance or BMR. William R. Hackney, III Vice President See Exhibit D Managing Partner and member of the DOB: 4/12/48 Executive Committee of Atlanta Capital. Officer of 2 registered investment companies managed by Eaton Vance or BMR. W. Matthew Hereford Vice President See Exhibit D Vice President of Atlanta Capital. DOB: 6/21/72 Previously, Portfolio Manager with INVESCO (1998-2002). Officer of 1 registered investment company managed by Eaton Vance or BMR. Thomas P. Huggins Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 3/7/66 Officer of 4 registered investment companies managed by Eaton Vance or BMR. Thomas N. Hunt, III Vice President See Exhibit D Senior Partner of Eagle. Officer of 3 DOB: 11/6/64 registered investment companies managed by Eaton Vance or BMR. C-3 Term of Office Name, Address Position(s) Held and Length of Principal Occupations and Date of Birth with Fund Time Served During Past Five Years Marilyn Robinson Irvin Vice President See Exhibit D Senior Vice President and Principal of DOB: 6/17/58 Atlanta Capital. Officer of 2 registered investment companies managed by Eaton Vance or BMR. Samuel D. Isaly President or See Exhibit D Managing Member of OrbiMed Advisors DOB: 3/12/45 Vice President LLC. Officer of 4 registered investment companies managed by Eaton Vance or BMR. Christine M. Johnston Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 11/9/72 Officer of 35 registered investment companies managed by Eaton Vance or BMR. William Walter Raleigh Kerr Vice President See Exhibit D Director, Finance Director and Chief DOB: 8/17/50 Operating Officer of Lloyd George. Director of Lloyd George Management (B.V.I.) Limited (LGM). Officer of 4 registered investment companies managed by Eaton Vance or BMR. Aamer Khan Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 6/7/60 Officer of 33 registered investment companies managed by Eaton Vance or BMR. Duke Laflamme President or See Exhibit D Vice President of Eaton Vance and BMR. DOB: 7/8/69 Vice President Officer of 8 registered investment companies managed by Eaton Vance or BMR. Kathryn L. Langridge Vice President See Exhibit D Director and Senior Portfolio Manager for DOB: 5/26/58 Lloyd George Management (Europe) Limited (Since 2007). Previously, head of International Equity Products for INVESCO Perpetual (independent investment management company) (1990- 2007). Officer of 1 registered investment company managed by Eaton Vance or BMR. Hon. Robert Lloyd George President See Exhibit D Chairman and Chief Executive Officer of DOB: 8/13/52 LGM and Lloyd George. Officer of 4 registered investment companies managed by Eaton Vance or BMR. Thomas H. Luster Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 4/8/62 Officer of 51 registered investment companies managed by Eaton Vance or BMR. C-4 Term of Office Name, Address Position(s) Held and Length of Principal Occupations and Date of Birth with Fund Time Served During Past Five Years Michael R. Mach Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 7/15/47 Officer of 25 registered investment companies managed by Eaton Vance or BMR. Robert B. MacIntosh President or See Exhibit D Vice President of Eaton Vance and BMR. DOB: 1/22/57 Vice President Officer of 90 registered investment companies managed by Eaton Vance or BMR. Paul J. Marshall Vice President See Exhibit D Vice President of Atlanta Capital. Officer DOB: 5/2/65 of 1 registered investment company managed by Eaton Vance or BMR. Ng Guan Mean Vice President See Exhibit D Portfolio Manager at Lloyd George (since DOB: 10/16/74 2007). Previously, a Portfolio Manager at DBS Asset Management (2006-2007) and an assistant investment manager at The Asia Life Assurance Society Limited (2000-2006). Officer of 1 registered investment company managed by Eaton Vance or BMR. Thomas M. Metzold Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 8/3/58 Officer of 43 registered investment companies managed by Eaton Vance or BMR. Robert J. Milmore Vice President See Exhibit D Vice President of Fox since 2005 and DOB: 4/3/69 member of the Investment Committee. Previously, Manager of International Treasury of Cendant Corporation (2001- 2005). Officer of 18 registered investment companies managed by Eaton Vance or BMR. Paul M. ONeil Chief See Exhibit D Vice President of Eaton Vance and BMR. DOB: 7/11/53 Compliance Officer of 177 registered investment Officer companies managed by EVM or BMR. J. Bradley Ohlmuller Vice President See Exhibit D Principal of Fox and member of the DOB: 6/14/68 Investment Committee since 2004. Previously, Vice President and research analyst at Goldman Sachs & Co. (2001- 2004). Officer of 18 registered investment companies managed by Eaton Vance or BMR. Scott H. Page President or See Exhibit D Vice President of Eaton Vance and BMR. DOB: 11/30/59 Vice President Officer of 15 registered investment companies managed by Eaton Vance or BMR. C-5 Term of Office Name, Address Position(s) Held and Length of Principal Occupations and Date of Birth with Fund Time Served During Past Five Years Lewis R. Piantedosi Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 8/10/65 Officer of 2 registered investment companies managed by Eaton Vance or BMR. Charles B. Reed Vice President See Exhibit D Managing Director of Atlanta Capital. DOB: 10/9/65 Officer of 1 registered investment company managed by Eaton Vance or BMR. Duncan W. Richardson President or See Exhibit D Director of EVC, Executive Vice DOB: 10/26/57 Vice President President and Chief Equity Investment Officer of EVC, Eaton Vance and BMR. Officer of 81 registered investment companies managed by Eaton Vance or BMR. Walter A. Row, III Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 7/20/57 Officer of 25 registered investment companies managed by Eaton Vance or BMR. Craig P. Russ Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 10/30/63 Officer of 10 registered investment companies managed by Eaton Vance or BMR. Judith A. Saryan Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 8/21/54 Officer of 55 registered investment companies managed by Eaton Vance or BMR. Susan Schiff Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 3/13/61 Officer of 35 registered investment companies managed by Eaton Vance or BMR. Thomas Seto Vice President See Exhibit D Vice President and Director of Portfolio DOB: 9/27/62 Management at Parametric Portfolio Associates LLC (Parametric). Officer of 30 registered investment companies managed by Eaton Vance or BMR. David M. Stein Vice President See Exhibit D Managing Director and Chief Investment DOB: 5/4/51 Officer of Parametric. Officer of 30 registered investment companies managed by Eaton Vance or BMR. Andrew N. Sveen Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 4/21/68 Officer of 4 registered investment companies managed by Eaton Vance or BMR. C-6 Term of Office Name, Address Position(s) Held and Length of Principal Occupations and Date of Birth with Fund Time Served During Past Five Years Nancy B. Tooke Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 10/25/46 Previously, Senior Managing Director and small- and mid-cap core portfolio manager with ForstmannLeff Associates (2004-2006). Previously, Executive Vice President and portfolio manager with Schroder Investment Management North America, Inc. (1994-2004). Officer of 3 registered investment companies managed by Eaton Vance or BMR. Mark S. Venezia President or See Exhibit D Vice President of Eaton Vance and BMR. DOB: 5/23/49 Vice President Officer of 35 registered investment companies managed by Eaton Vance or BMR. Adam A. Weigold Vice President See Exhibit D Vice President of Eaton Vance and BMR. DOB: 3/22/75 Officer of 70 registered investment companies managed by Eaton Vance or BMR. Michael W. Weilheimer President or See Exhibit D Vice President of Eaton Vance and BMR. DOB: 2/11/61 Vice President Officer of 26 registered investment companies managed by Eaton Vance or BMR. (1) The business address of each officer is The Eaton Vance Building, 255 State Street, Boston, MA 02109 with the exception of Robert Lloyd George, William Kerr, Pamela Chan, Christopher Darling, Ng Guan Mean, Kathryn Langridge and Samuel Isaly. (2) Includes both master and feeder funds in master-feeder structure. (3) The business address of Robert Lloyd George, William Kerr, Pamela Chan, Christopher Darling and Ng Guan Mean is Suite 3808, One Exchange Square, Central, Hong Kong. The business address for Kathryn Langridge is Nightengale House, 65 Curzon Street, London. The business address of Samuel Isaly is 767 3rd Avenue, New York, NY 10017. (4) See Exhibit D for the specific offices held on the Funds and Portfolios on which each officer serves. C-7 Exhibit D Positions Held and Year of Appointment as Trustee/Officer Interested Trustee Noninterested Trustees Officers FaustEsty Freedman Park Pearlman Steiger Stout Verni Ahern Allen Allison Barton Baur Bell Brandon Campbell Chan Cirami Clemson Coll Trusts Growth T-2007 2005 2007 2003 2007 1998 2005        Treas-2005     P-2002 Investment T-2007 2005 2007 2003 2007 1998 2005 VP-2004      VP-2004 Treas-2005   P-2005  Municipals T-2007 2005 2007 2003 2007 1998 2005 VP-2004      VP-2004 Treas-2005   VP-2004  Municipals II T-2007 2005 2007 2003 2007 1998 2005 VP-2004      VP-2004 Treas-2005  P-2005  Mutual Funds T-2007 2005 2007 2003 2007 1998 2005 VP-1995    VP-2008   Treas-2005  VP-2008 VP-2005  P-2002 Series T-2007 2005 2007 2003 2007 2003 2005        Treas-2008     VP-1998 AT-1998  Series II T-2007 2005 2007 2003 2007 2001 2005        Treas-2005     Special Investment T-2007 2005 2007 2003 2007 1998 2005   VP-2007     Treas-2005     P-2002 Variable T/P-2007 2005 2007 2003 2007 2000 2005        Treas-2005     Portfolios Asian Small Companies T-2007 2005 2007 2003 2007 1998 2005        Treas-2008     AT-1998 Boston Income T-2007 2005 2007 2003 2007 2001 2005        Treas-2008     AT-2005 Capital Growth T-2007 2005 2007 2003 2007 2000 2005        Treas-2008    VP-2000 AT-2000 Cash Management T-2007 2005 2007 2003 2007 1998 2005        Treas-2008     AT-1998 Dividend Builder T-2007 2005 2007 2003 2007 1998 2005        Treas-2008     AT-1998 Dividend Income T-2007 2006 2007 2006 2007 2006 2006        Treas-2008     AT-2006 Emerging Markets T-2007 2005 2007 2003 2007 2003 2005        Treas-2008     AT-1998 Emerging Markets Local Income T-2007 2007 2007 2007 2007 2007 2007     VP-2007   Treas-2008  VP-2007   AT-2007 Floating Rate T-2007 2005 2007 2003 2007 2000 2005        Treas-2008     AT-2005 Global Growth T-2007 2005 2007 2003 2007 1998 2005  VP-2006      Treas-2008    VP-2003 AT-1998 Global Macro T-2007 2005 2007 2003 2007 1998 2005     VP-2007   Treas-2008  VP-2007   AT-2005 Government Obligations T-2007 2005 2007 2003 2007 1998 2005        Treas-2008     AT-2005 Greater China Growth T-2007 2005 2007 2003 2007 2003 2005        Treas-2008 VP-2002    AT-1998 D-1 Positions Held and Year of Original Appointment as Trustee/Officer  (Continued) Interested Trustee Noninterested Trustees Officers Faust Esty Freedman Park Pearlman Steiger Stout Verni Ahern Allen Allison Barton Baur Bell Brandon Campbell Chan Cirami Clemson Coll Portfolios Greater India T-2007 2005 2007 2003 2007 2003 2005        Treas-2008     AT-1998 High Income Opportunities T-2007 2005 2007 2003 2007 1998 2005        Treas-2008     International Equity T-2007 2006 2007 2006 2007 2006 2006  VP-2006      Treas-2008     AT-2006 International Income T-2007 2007 2007 2007 2007 2007 2007     VP-2007   Treas-2008     AT-2007 Investment T-2007 2005 2007 2003 2007 2002 2005        Treas-2008     AT-2005 Investment Grade Income T-2007 2005 2007 2003 2007 2000 2005        Treas-2008     AT-2000 Large-Cap T-2007 2005 2007 2003 2007 2001 2005        Treas-2008     VP-2001 AT-2001 Large-Cap Growth T-2007 2005 2007 2003 2007 2002 2005        Treas-2008     AT-2002 Large-Cap Value T-2007 2005 2007 2003 2007 1998 2005        Treas-2008     AT-1998 Multi-Cap Growth T-2007 2005 2007 2003 2007 1998 2005        Treas-2008    VP-2000 AT-1998 Senior Debt T-2007 2005 2007 2003 2007 1998 2005        Treas-2008     AT-2005 Small-Cap T-2007 2005 2007 2003 2007 2000 2005        Treas-2008     AT-2000 SMID-Cap T-2007 2005 2007 2003 2007 2001 2005      VP-2004  Treas-2008     VP-2001 AT-2001 Special Equities T-2007 2005 2007 2003 2007 1998 2005        Treas-2008     AT-1998 Tax-Managed Growth T-2007 2005 2007 2003 2007 2003 2005   VP-2008 VP-2008    Treas-2008     VP-2002 AT-1998 Tax-Managed International Equity T-2007 2005 2007 2003 2007 1998 2005  VP-2004      Treas-2008     AT-1998 Tax-Managed Mid-Cap Core T-2007 2005 2007 2003 2007 2001 2005      VP-2005  Treas-2008     VP-2001 AT-2001 Tax-Managed Multi-Cap Growth T-2007 2005 2007 2003 2007 2000 2005        Treas-2008    VP-2000 AT-2000 Tax-Managed Small-Cap T-2007 2005 2007 2003 2007 1998 2005        Treas-2008     AT-1998 Tax-Managed Small-Cap Value T-2007 2005 2007 2003 2007 2001 2005        Treas-2008     VP-2001 AT-2001 Tax-Managed Value T-2007 2005 2007 2003 2007 2001 2005        Treas-2008     AT-2001 Worldwide Health Sciences T-2007 2005 2007 2003 2007 1998 2005        Treas-2008     AT-1996 D-2 Positions Held and Year of Original Appointment as Trustee/Officer  (Continued) Officers Lloyd Craig Darling England Gaffney Gemma Greene Hackney Hereford Huggins Hunt Irvin Isaly Johnston Kerr Khan Laflamme Langridge George Luster Mach MacIntosh Trusts Growth     2007                 Investment     2007                VP-1993 Municipals     2007                P-2005 Municipals II     2007                VP-1993 Mutual Funds    VP-2007 2007        VP-2007  VP-2005    VP-2006 VP-1999 VP-1998 Series     2007                 Series II     2007    VP-2000             Special Investment VP-2006    2007 VP-2006          VP-2001   VP-2002 VP-2006  Variable     2007       VP-2000        VP-2006  Portfolios Asian Small Companies  VP-2008   2007         VP-1996    P-1996    Boston Income     2007    VP-2001             Capital Growth     2007                 Cash Management     2007           P-2008   VP-2002   VP-2006 Dividend Builder    VP-2007 2007                 Dividend Income     2007          VP-2006       Emerging Markets     2007         VP-1994   VP-2007 P-1994    Emerging Markets Local Income     2007        VP-2007         Floating Rate     2007                 Global Growth     2007     VP-2006            Global Macro     2007                 Government Obligations     2007        VP-2006         Greater China Growth     2007         VP-1992    P-1992    Greater India  VP-2007   2007         VP-1994    P-1994    High Income Opportunities .     2007    VP-2000             International Equity     2007     VP-2006            International Income     2007        VP-2007         D-3 Positions Held and Year of Original Appointment as Trustee/Officer  (Continued) Officers Lloyd Craig Darling England Gaffney Gemma Greene Hackney Hereford Huggins Hunt Irvin Isaly Johnston Kerr Khan Laflamme Langridge George Luster Mach MacIntosh Portfolios Investment            VP-2003         Investment Grade Income               P-2008   VP-2002   VP-2006 Large-Cap   VP-2008   VP-2001    VP-2001           Large-Cap Growth                     Large-Cap Value                   VP-1999  Multi-Cap Growth                     Senior Debt                     Small-Cap Growth                     SMID-Cap       VP-2004              Special Equities                     Tax-Managed Growth                     Tax-Managed International Equity         VP-2004            Tax-Managed Mid-Cap Core      VP-2001    VP-2005           Tax-Managed Multi-Cap Opportunity                     Tax-Managed Small-Cap                     Tax-Managed Small-Cap Value     VP-2006                Tax-Managed Value                   VP-2001  Worldwide Health Sciences           P-2002          Officers Marshall Metzold Milmore Ng Ohlmuller ONeil Page Piantedosi Reed Richardson Row Russ Saryan Schiff Seto Stein Sveen Tooke Venezia Weigold Weilheimer Trusts Growth      2004                Investment  VP-2004    2004              VP-2007  Municipals  VP-2004    2004              VP-2007  Municipals II  VP-2004    2004              VP-2007  Mutual Funds      2004    VP-2001   VP-2003 VP-2002 VP-2007 VP-2007   VP-2007 VP-2007  Series      2004    VP-2002            Series II      2004         VP-2007 VP-2007     P-2002 Special Investment   VP-2006  VP-2008 2004    VP-2006 VP-2007  VP-2006        VP-2006 Variable      2004 VP-2000   VP-2000  VP-2007     VP-2008     D-4 Positions Held and Year of Original Appointment as Trustee/Officer  (Continued) Officers Marshall Metzold Milmore Ng Ohlmuller ONeil Page Piantedosi Reed Richardson Row Russ Saryan Schiff Seto Stein Sveen Tooke Venezia Weigold Weilheimer Portfolios Asian Small Companies    VP-2008  2004                Boston Income      2004               P-2002 Capital Growth      2004    P-2002            Cash Management      2004                Dividend Builder      2006    P-2002   VP-1999         Emerging Markets      2004                Emerging Markets Local Income      2007        VP-2007     P-2007   Floating Rate      2004 P-2007     VP-2007          Global Growth      2004    P-2002            Global Macro      2004        VP-2002     P-2002   Government Obligations      2004        VP-1993     P-2002   Greater China Growth      2004                Greater India      2004                High Income Opportunities      2004               VP-2002 International Equity      2006    P-2006            International Income      2007        VP-2007     P-2007   Investment      2004        VP-2002     P-2002   Investment Grade Income      2004                Large-Cap VP-2003     2004    P-2007            Large-Cap Growth      2004  VP-2002  P-2002            Large-Cap Value      2004    P-2002            Multi-Cap Growth      2004    P-2002            Senior Debt      2004 P-2002     VP-2007          Small-Cap Growth      2004    P-2002        VP-2006    SMID-Cap      2004   VP-2001 P-2007            Special Equities      2004    P-2002        VP-2006    Tax-Managed Growth      2004  VP-2006  P-2002            Tax-Managed International Equity      2004    P-2002            Tax-Managed Mid-Cap Core      2004    P-2007            Tax-Managed Multi-Cap Growth      2004    P-2002            Tax-Managed Small-Cap      2004    P-2002        VP-2006    Tax-Managed Small-Cap Value   VP-2006   2004    P-2007            Tax-Managed Value      2004    P-2002            Worldwide Health Sciences      2004    VP-2002            (1) The full names of the Trustees are listed under Proposal 1 in the proxy statement and for the Officers are listed in Exhibit C. (2) The unabbreviated names of the Trusts and Portfolios are listed in the notice to this proxy statement. D-5 Exhibit E Shares Beneficially Owned The following table shows the dollar range of securities beneficially owned by each Trustee and nominee in each Fund and in all Eaton Vance Funds overseen by the Trustee as of August 29, 2008. Any Fund not listed on the following table has no shares owned by a Trustee. Interests in a Portfolio are currently offered only to certain institutional investors and cannot be purchased by Trustees. The valuation date for the shares owned by Trustees is August 29, 2008. Dollar Range of Shares Owned by Helen Benjamin C. Thomas E. Allen R. William H. Ronald A. Frame. Heidi L. Lynn A. Ralph F. Fund Name Esty Faust Jr. Freedman Park Pearlman Peters Steiger Stout Verni Eaton Vance-Atlanta Capital Large-Cap $50,001- Growth Fund None $100,000 None None None None None None None Eaton Vance-Atlanta Capital SMID-Cap $10,001- Fund None $50,000 None None None None None None None Eaton Vance AMT-Free Municipal $10,001- $50,001- Bond Fund None None None $50,000 None None $100,000 None None Eaton Vance Asian Small Companies $50,001- Fund $100,000 None None None None None None None None Eaton Vance Balanced $50,001- Fund None $100,000 None None None None None None None Eaton Vance Dividend $50,001- $10,001- Builder Fund $100,000 $50,000 None None None None None None None Eaton Vance Floating- Over Rate Fund None $100,000 None None None None None None None Eaton Vance Floating- Rate & High Income $10,001- $10,001- Fund $50,000 None None $50,000 None None None None None Eaton Vance Greater $10,001- India Fund None None None None None None None None $50,000 Eaton Vance Global Over $50,0001- Growth Fund None $100,000 None None None None None $100,000 None Eaton Vance Greater $10,001- China Growth Fund None None None None None None None None $50,000 Eaton Vance Income $10,001- $10,001- $50,001- Fund of Boston None $50,000 None None None None None $50,000 $100,000 Eaton Vance International Equity Over Fund None None $100,000 None None None None None None Eaton Vance Investment Grade $10,001- Income Fund None $50,000 None None None None None None None Eaton Vance Large-Cap Over Growth Fund None $100,000 None None None None None None None Eaton Vance Large-Cap $10,001- Over Over Over Value Fund $50,000 $100,000 None $100,000 None None None None $100,000 Eaton Vance Massachusetts $50,001- $10,001- Municipals Fund $100,000 $0-$10,000 None None None None None None $50,000 Eaton Vance Multi-Cap Over Over Growth Fund None $100,000 None $100,000 None None None None None Eaton Vance National $50,001- $10,001- Municipals Fund $100,000 $50,000 None None None None None None None Eaton Vance Small-Cap $10,001- Fund None None None None None None None None $50,000 Eaton Vance Special $10,001- $50,001- Equities Fund None $50,000 None None None None None $100,000 None Eaton Vance Strategic $50,001- Income Fund None $100,000 None None None None None None None Eaton Vance Structured Emerging Markets $10,001- Over Over Fund None $50,000 $100,000 $100,000 None None None None None E-1 Dollar Range of Equity Securities Owned by Helen Benjamin C. Thomas E. Allen R. William H. Ronald A. Frame. Heidi L. Lynn A. Ralph F. Fund Name Esty Faust Jr. Freedman Park Pearlman Peters Steiger Stout Verni Eaton Vance Tax- Managed Dividend $10,001- $10,001- Income Fund None $50,000 None $50,000 None None None None None Eaton Vance Tax- Managed Emerging Over $50,001- Markets Fund None None $100,000 None None None None None $100,000 Eaton Vance Tax- Managed Growth $10,001- $50,001- Fund 1.1 None None None None None None None $50,000 $100,000 Eaton Vance Tax- Managed Growth Over $10,001- $50,001- Fund 1.2 None $100,000 None $50,000 $100,000 None None None None Eaton Vance Tax- Managed International $10,001- Equity Fund None $50,000 None None None None None None None Eaton Vance Tax- Managed Multi- Cap $10,001- Growth Fund None $50,000 None None None None None None None Eaton Vance Tax- Managed Small-Cap $10,001- Fund None $50,000 None None None None None None None Eaton Vance Tax- $10,001- $50,001- Managed Value Fund None $50,000 None None $100,000 None None None None Eaton Vance Worldwide $50,001- $10,001- $10,001- Over Health Sciences Fund None $100,000 None $50,000 $50,000 None None $100,000 None Aggregate Dollar Range of Equity Securities Owned in all Registered Funds Overseen by Trustee in the Eaton Vance Group of Over Over Over Over Over $50,001- Over Over Funds $100,000 $100,000 $100,000 $100,000 $100,000 None $100,000 $100,000 $100,000 (1) Interested Trustee. (2) Noninterested Trustee. (3) Nominee for Trustee. (4) For some Funds, figures include shares which may be deemed to be beneficially owned through a Trustee Deferred Compensation Plan. (5) Includes shares held by Mr. Fausts spouse. E-2 Exhibit F Remuneration of Trustees Each Independent Trustee is compensated for his or her services according to a fee schedule adopted by each Board of Trustees, and receives a fee that consists of an annual retainer and a committee service component. Each Fund and Portfolio currently pays each Independent Trustee a pro rata share, as described below of: (i) an annual retainer of $170,000; (ii) an additional annual retainer of $115,000 for serving as the Chair of the Independent Trustees; (iii) an additional annual retainer of $40,000 for Committee Service; (iv) an additional annual retainer of $20,000 for serving as the Governance Committee Chair, the Audit Committee Chair, the Compliance Committee Chair or the Portfolio Management Committee Chair; and (v) out-of-pocket expenses. The pro rata share paid by each Fund and Portfolio is based on the Funds and Portfolios net assets as a percentage of the net assets of all the funds and portfolios in the Eaton Vance Fund Complex. Benjamin C. Allen R. William H. Ronald A. Heidi L. Lynn A. Ralph F. Trusts/Portfolios* Esty Freedman Park Pearlman Steiger Stout Verni Eaton Vance Growth Trust (7 Funds) Funds with 8/31 FYE $ 2,087 $ 900 $ 1,990 $ 1,765 $ 937 $ 2,348 $ 2,305 Funds with 9/30 FYE 2,081 1,080 1,984 1,761 1,124 2,348 2,327 Eaton Vance Investment Trust (8 Funds) 5,520 5,582 5,669 5,486 5,441 5,891 8,110 Eaton Vance Municipals Trust (28 Funds) Funds with 7/31 FYE 31,065 30,586 31,433 30,996 30,180 32,590 46,235 Funds with 8/31 FYE 33,000 14,053 33,965 27,003 13,414 34,210 37,217 Funds with 9/30 FYE 33,268 16,863 34,240 27,237 16,097 34,605 38,461 Eaton Vance Municipals Trust II (4 Funds) 3,653 3,103 3,589 2,999 3,196 4,062 4,778 Eaton Vance Mutual Funds Trust (29 Funds) Funds with 10/31 FYE 12,615 7,819 12,255 10,654 8,054 14,042 14,836 Funds with 12/31 FYE 12,746 10,055 12,396 10,740 10,456 14,282 16,148 Eaton Vance Series Trust (1 Fund) 433 335 413 360 355 494 535 Eaton Vance Series Trust II (2 Funds) Fund with 6/30 FYE 2,681 2,630 2,619 2,684 2,747 2,927 4,050 Fund with 10/31 FYE 2,034 637 1,993 1,479 670 2,214 2,273 Eaton Vance Special Investment Trust (17 Funds) Funds with 11/30 FYE 6,641 4,341 6,545 5,426 4,405 7,294 8,031 Funds with 12/31 FYE 6,456 4,780 6,367 5,233 4,866 7,113 8,089 Eaton Vance Variable Trust (3 Funds) 2,659 2,078 2,641 2,226 2,107 2,913 3,400 Asian Small Companies Portfolio 2,669 1,185 2,653 2,231 1,183 2,880 2,986 Boston Income Portfolio 3,786 2,329 3,718 3,181 2,371 4,167 4,464 Capital Growth Portfolio 953 650 1,013 740 594 962 1,273 F-1 Benjamin C. Allen R. William H. Ronald A. Heidi L. Lynn A. Ralph F. Trusts/Portfolios* Esty Freedman Park Pearlman Steiger Stout Verni Cash Management Portfolio $ 2,693 $ 2,329 $ 2,676 $ 2,502 $ 2,371 $ 2,959 $ 3,352 Dividend Builder Portfolio 3,433 2,663 3,380 2,862 2,728 3,796 4,354 Dividend Income Portfolio 1,229 875 1,279 1,060 847 1,275 1,536 Emerging Markets Local Income Portfolio 64 64 69 64 58 64 109 Emerging Markets Portfolio 1,427 1,057 1,465 1,159 1,024 1,505 1,859 Floating Rate Portfolio 3,943 2,329 3,867 3,278 2,371 4,340 4,623 Global Growth Portfolio 854 330 922 677 293 835 968 Global Macro Portfolio 2,791 1,635 2,768 2,308 1,643 3,035 3,290 Government Obligations Portfolio 2,791 1,635 2,768 2,308 1,643 3,035 3,290 Greater China Growth Portfolio 1,697 835 1,726 1,428 819 1,790 1,926 Greater India Portfolio 3,045 2,323 3,010 2,515 2,370 3,352 3,875 High Income Opportunities Portfolio 3,302 1,935 3,256 2,735 1,956 3,614 3,875 International Equity Portfolio 28 29 26 28 31 32 39 International Income Portfolio 2 2 2 2 2 2 3 Investment Grade Income Portfolio 1,081 790 1,135 871 739 1,110 1,431 Investment Portfolio 221 133 211 187 140 251 256 Large-Cap Growth Portfolio 719 650 761 666 594 736 1,045 Large-Cap Portfolio 224 117 214 190 121 253 251 Large-Cap Value Portfolio 3,849 2,931 3,777 3,174 3,013 4,269 4,853 Multi-Cap Growth Portfolio 1,124 447 1,179 905 414 1,138 1,266 Senior Debt Portfolio 3,943 2,329 3,867 3,278 2,371 4,340 4,623 Small-Cap Portfolio 164 167 156 162 178 189 214 SMID-Cap Portfolio 119 117 113 117 121 136 143 Special Equities Portfolio 358 309 366 322 296 381 519 Tax-Managed Growth Portfolio 3,849 2,931 3,777 3,174 3,013 4,269 4,853 Tax-Managed International Equity Portfolio 1,897 1,175 1,915 1,584 1,161 2,026 2,279 Tax-Managed Mid-Cap Core Portfolio 990 621 1,051 818 578 999 1,224 Tax-Managed Multi-Cap Growth Portfolio 1,326 854 1,371 1,112 825 1,381 1,625 Tax-Managed Small-Cap Portfolio 1,462 834 1,500 1,189 802 1,530 1,753 Tax-Managed Small-Cap Value Portfolio 842 461 909 667 410 828 1,036 F-2 Benjamin C. Allen R. William H. Ronald A. Heidi L. Lynn A. Ralph F. Trusts/Portfolios* Esty Freedman Park Pearlman Steiger Stout Verni Tax-Managed Value Portfolio $ 3,322 $ 1,955 $ 3,275 $ 2,756 $ 1,979 $ 3,638 $ 3,905 Worldwide Health Sciences Portfolio 3,858 1,534 3,786 3,193 1,547 4,210 4,268 Complex Total (1)* $200,000 $150,000 $200,000 (3) $150,000 $217,500 $257,500 * Complex total represents compensation for the calendar year ended December 31, 2007. It may not equal the sum of the amounts shown in the table, which represents compensation for each Funds or Portfolios most recently completed fiscal year. (1) As of September 1, 2008, the Eaton Vance fund complex consisted of 177 registered investment companies or series thereof. The compensation schedule disclosed in the proxy reflects the current compensation schedule, but may not have been in place for each Funds or Portfolios full fiscal year or the full calendar year ended December 31, 2007. Amounts do not include expenses reimbursed to Trustees for attending Board meetings, which in the aggregate amounted to $25,870 for the calendar year ended December 31, 2007. (2) Mr. Freedman and Ms. Steiger were appointed as Trustees on April 23, 2007, and thus did not receive compensation for the full calendar year ended December 31, 2007. (3) Includes $80,000 of deferred compensation. (4) Includes $45,000 of deferred compensation. (5) Includes $128,750 of deferred compensation. F-3 Exhibit G Changes in Independent Registered Public Accounting Firm On August 6, 2007, PricewaterhouseCoopers LLP (PWC) resigned in the ordinary course as the independent registered public accounting firm for certain Funds and Portfolios effective for the current fiscal year or upon completion of services related to the audit for certain Funds or Portfolios with a fiscal year ending on June 30, 2007 or August 31, 2007. The specific Funds and Portfolios affected by this change are noted below. The reports of PWC on the Fund or Portfolio financial statements for each of the last two fiscal years contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle. There have been no disagreements with PWC during the Funds or Portfolios two most recent fiscal years and any subsequent interim period on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to the satisfaction of PWC, would have caused them to make reference thereto in their reports on the Funds or Portfolios financial statements for such years, and there were no reportable events of the kind described in Item 304 (a)(1)(v) of Regulation S-K under the Securities Exchange Act of 1934, as amended. At a meeting of the Boards of the Trusts and Portfolios held on August 6, 2007, based on Audit Committee recommendations and approvals, the full Board of Trustees of each Fund and Portfolio approved Deloitte & Touche LLP (Deloitte) as the independent registered public accounting firm for the current fiscal year or for the next fiscal year for certain Funds or Portfolios with a fiscal year ending June 30, 2007 or August 31, 2007. To the best of the Funds or Portfolios knowledge, each Fund or Portfolio previously audited by PWC did not consult with Deloitte on items which concerned the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the financial statements or concerned the subject of a disagreement (as defined in paragraph (a)(1)(iv) of Item 304 of Regulation S-K) or reportable events (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K) during the last two completed fiscal years audited by PWC of each applicable fund and up until the time of the change in the Independent Public Accounting Firm to Deloitte. G-1 Aggregate Fees The following table presents the aggregate fees billed to each Fund for that Funds last two fiscal years by the applicable independent registered public accounting firm for professional services rendered for the audit of each Funds annual financial statements and fees billed for other services rendered by the independent registered public accounting firm during those periods. Unless otherwise noted, such fees were paid to Deloitte. No services described below were approved pursuant to the de minimis exception set forth in Rule 2- 01(c)(7)(i)(C) of Regulation S-X. Audit Fees Audit-Related Fees Tax Fees All Other Fees Total Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Trust/Fund Name Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Eaton Vance Growth Trust Eaton Vance Asian Small Companies Fund N/A $ 11,470 $ 10,180 N/A $ 0 $ 0 N/A $ 5,977 $ 5,775 N/A $ 0 $ 0 N/A $ 17,447 $ 15,955 Eaton Vance-Atlanta Capital Large-Cap Growth Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance-Atlanta Capital SMID-Cap Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Global Growth Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Greater China Growth Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Multi-Cap Growth Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Worldwide Health Sciences Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Investment Trust Eaton Vance AMT-Free Limited Maturity Municipals Fund (formerly Eaton Vance Florida Limited Maturity Municipals Fund) $27,950 N/A $ 0 0 N/A $ 7,535 N/A $ 33 0 N/A $35,518 N/A Eaton Vance California Limited Maturity Municipals Fund N/A 0 0 N/A N/A 29 0 N/A N/A Eaton Vance Massachusetts Limited Maturity Municipals Fund N/A 0 0 N/A N/A 48 0 N/A N/A Eaton Vance National Limited Maturity Municipals Fund N/A 0 0 N/A N/A 0 N/A N/A Eaton Vance New Jersey Limited Maturity Municipals Fund N/A 0 0 N/A N/A 30 0 N/A N/A Eaton Vance New York Limited Maturity Municipals Fund N/A 0 0 N/A N/A 74 0 N/A N/A Eaton Vance Ohio Limited Maturity Municipals Fund N/A 0 0 N/A N/A 16 0 N/A N/A Eaton Vance Pennsylvania Limited Maturity Municipals Fund N/A 0 0 N/A N/A 39 0 N/A N/A G-2 Audit Fees Audit-Related Fees Tax Fees All Other Fees Total Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal FiscalFiscal Fiscal Fiscal Trust/Fund Name Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Eaton Vance Municipals Trust Eaton Vance Alabama Municipals Fund N/A $ 28,750 $ 27,110 N/A $ 0 $ 0 N/A $ 7,483 $ 7,230 N/A $ 0 $ 0 N/A $ 36,233 $ 34,340 Eaton Vance Arizona Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Arkansas Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance California Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Colorado Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Connecticut Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Florida Plus Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Georgia Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Kentucky Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Louisiana Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Maryland Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Massachusetts Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Michigan Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Minnesota Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Mississippi Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Missouri Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance National Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance New Jersey Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance New York Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance North Carolina Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Ohio Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Oregon Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Pennsylvania Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A G-3 Audit Fees Audit-Related Fees Tax Fees All Other Fees Total Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Trust/Fund Name Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Eaton Vance Rhode Island Municipals Fund N/A $ 28,750 $ 27,110 N/A $ 0 $ 0 N/A $ 7,483 $ 7,230 N/A $ 0 $ 0 N/A $ 36,233 $ 34,340 Eaton Vance South Carolina Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tennessee Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Virginia Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance West Virginia Municipals Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Municipals Trust II Eaton Vance Hawaii Municipals Fund $22,620 N/A $ 0 0 N/A $ 7,535 N/A $ 0 0 N/A $30,155 N/A Eaton Vance High Yield Municipals Fund N/A 0 0 N/A N/A 0 0 N/A N/A Eaton Vance Insured Municipals Fund N/A 0 0 N/A N/A 0 0 N/A N/A Eaton Vance Kansas Municipals Fund N/A 0 0 N/A N/A 0 0 N/A N/A Eaton Vance Mutual Funds Trust Eaton Vance AMT-Free Municipal Bond Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Cash Management Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Diversified Income Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Dividend Income Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Emerging Markets Local Income Fund N/A N/A N/A 0 N/A N/A N/A N/A 0 N/A N/A N/A Eaton Vance Floating-Rate Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Floating-Rate Advantage Fund N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A Eaton Vance Floating-Rate & High Income Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Global Macro Fund N/A N/A N/A 0 N/A N/A N/A N/A 0 N/A N/A N/A Eaton Vance Government Obligations Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance High Income Opportunities Fund N/A N/A 0 0 N/A N/A 0 0 N/A G-4 Audit Fees Audit-Related Fees Tax Fees All Other Fees Total Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal FiscalFiscal Fiscal Fiscal Trust/Fund Name Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Eaton Vance International Equity Fund N/A $ 12,750 $ 11,360 N/A $ 0 $ 0 N/A $ 8,280 $ 8,000 N/A $ 0 $ 0 N/A $ 21,030 $ 19,360 Eaton Vance International Income Fund N/A N/A N/A 0 N/A N/A N/A N/A 0 N/A N/A N/A Eaton Vance Low Duration Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Large-Cap Core Research Fund (formerly Eaton Vance Equity Research Fund) N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Money Market Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Strategic Income Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Structured Emerging Markets Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tax Free Reserves N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tax-Managed Dividend Income Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tax-Managed Equity Asset Allocation Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tax-Managed Growth Fund 1.1 N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tax-Managed Growth Fund 1.2 N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tax-Managed International Equity Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tax-Managed Mid-Cap Core Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tax-Managed Multi-Cap Growth Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tax-Managed Small-Cap Fund (formerly Eaton Vance Tax-Managed Small-Cap Growth Fund) N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tax-Managed Small-Cap Value Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Tax-Managed Value Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Series Trust Eaton Vance Tax-Managed Growth Fund 1.0 N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Series Trust II Eaton Vance Income Fund of Boston N/A N/A 0 0 N/A N/A 0 0 N/A G-5 Audit Fees Audit-Related Fees Tax Fees All Other Fees Total Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Trust/Fund Name Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Eaton Vance Tax-Managed Emerging Markets Fund $68,000 $ 82,565 N/A $ 0 $ 0 N/A $10,140 $ 6,000 N/A $ 0 $ 0 N/A $78,140 $ 77,200 N/A Eaton Vance Special Investment Trust Eaton Vance Balanced Fund N/A $ 30,600 N/A 0 $ 0 N/A $15,550 N/A 0 $ 0 N/A $ 46,150 Eaton Vance Capital & Income Strategies Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Dividend Builder Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Emerging Markets Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Enhanced Equity Option Income Fund N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A Eaton Vance Equity Asset Allocation Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Greater India Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Institutional Short Term Income Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Institutional Short Term Treasury Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Investment Grade Income Fund N/A N/A N/A 0 N/A N/A N/A N/A 0 N/A N/A N/A Eaton Vance Large-Cap Growth Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Large-Cap Value Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Real Estate Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Risk-Managed Equity Option Income Fund N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A Eaton Vance Small-Cap Fund (formerly Eaton Vance Small-Cap Growth Fund) N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Small-Cap Value Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Special Equities Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance Variable Trust Eaton Vance VT Floating-Rate Income Fund N/A N/A 0 0 N/A N/A 0 0 N/A Eaton Vance VT Large-Cap Value Fund N/A N/A N/A 0 N/A N/A N/A N/A 0 N/A N/A N/A Eaton Vance VT Worldwide Health Sciences Fund N/A N/A 0 0 N/A N/A 0 0 N/A G-6 Audit Fees Audit-Related Fees Tax Fees All Other Fees Total Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Trust/Fund Name Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Portfolios Asian Small Companies Portfolio N/A $ 39,210 $ 34,010 N/A $ 0 $ 0 N/A $ 7,633 $ 7,085 N/A $ 0 $ 0 N/A $ 46,843 $ 41,095 Boston Income Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Capital Growth Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Cash Management Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Dividend Builder Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Dividend Income Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Emerging Markets Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Emerging Markets Local Income Portfolio N/A N/A N/A 0 N/A N/A N/A N/A 0 N/A N/A N/A Floating Rate Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Global Growth Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Global Macro Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Government Obligations Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Greater China Growth Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Greater India Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A High Income Opportunities Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A International Equity Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A International Income Portfolio N/A N/A N/A 0 N/A N/A N/A N/A 0 N/A N/A N/A Investment Grade Income Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Investment Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Large-Cap Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Large-Cap Growth Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Large-Cap Value Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Multi-Cap Growth Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Senior Debt Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Small-Cap Portfolio (formerly Small-Cap Growth Portfolio) N/A N/A 0 0 N/A N/A 0 0 N/A SMID-Cap Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Special Equities Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Tax-Managed Growth Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Tax-Managed International Equity Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Tax-Managed Mid-Cap Core Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Tax-Managed Multi-Cap Growth Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A Tax-Managed Small-Cap Portfolio (formerly Tax-Managed Small-Cap Growth Portfolio) N/A N/A 0 0 N/A N/A 0 0 N/A Tax-Managed Small-Cap Value Portfolio N/A N/A 0 0 N/A N/A 0 0 N/A G-7 Audit Fees Audit-Related Fees Tax Fees All Other Fees Total Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Trust/Fund Name Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Tax-Managed Value Portfolio N/A $ 66,200 $ 63,200 N/A $ 0 $ 0 N/A $ 5,961 $ 5,470 N/A $ 0 $ 0 N/A $ 72,161 $ 68,670 Worldwide Health Sciences Portfolio N/A 52,837 44,400 N/A 0 0 N/A 6,800 6,325 N/A 0 0 N/A 59,637 50,725 (1) Fees were paid to PWC (2) Audit-related fees consist of the aggregate fees billed for assurance and related services that are reasonably related to the performance of the audit of the Funds financial statements and are not reported under the category of audit fees. (3) Tax fees consist of the aggregate fees billed for professional services rendered by the independent registered public accounting firm relating to tax compliance, tax advice, and tax planning and specifically include fees for tax return preparation. (4) All other fees consist of the aggregate fees billed for products and services provided by the Funds independent registered public accounting firm other than audit, audit-related, and tax services. (5) This Fund has not completed two fiscal years of operations. (6) This Fund has not completed its first full fiscal year of operations. G-8 Exhibit G (continued) The following table presents (i) the aggregate non-audit fees (i.e., fees for audit-related, tax, and other services) billed for services rendered to each Fund for that Funds last two fiscal years by the Funds applicable independent registered public accounting firm; and (ii) the aggregate non-audit fees (i.e., fees for audit-related, tax, and other services) billed for services rendered to the Eaton Vance Organization for each Funds last two fiscal years by each Funds applicable registered public accounting firm. Unless otherwise noted, such fees were paid to Deloitte. 2008 Fiscal Year 2007 Fiscal Year 2006 Fiscal Year Trust/Fund Name Fund Eaton Vance Fund Eaton Vance Fund Eaton Vance Eaton Vance Growth Trust Eaton Vance Asian Small Companies Fund N/A N/A $ 5,977 $ 5,775 $ 72,100 Eaton Vance-Atlanta Capital Large-Cap Growth Fund N/A N/A Eaton Vance-Atlanta Capital SMID-Cap Fund N/A N/A Eaton Vance Global Growth Fund N/A N/A Eaton Vance Greater China Growth Fund N/A N/A Eaton Vance Multi-Cap Growth Fund N/A N/A Eaton Vance Worldwide Health Sciences Fund N/A N/A Eaton Vance Investment Trust Eaton Vance AMT-Free Limited Maturity Municipals Fund (formerly Eaton Vance Florida Limited Maturity Municipals Funds) $ 7,568 $ 295,569 N/A N/A Eaton Vance California Limited Maturity Municipals Fund N/A N/A Eaton Vance Massachusetts Limited Maturity Municipals Fund N/A N/A Eaton Vance National Limited Maturity Municipals Fund N/A N/A Eaton Vance New Jersey Limited Maturity Municipals Fund N/A N/A Eaton Vance New York Limited Maturity Municipals Fund N/A N/A Eaton Vance Ohio Limited Maturity Municipals Fund N/A N/A Eaton Vance Pennsylvania Limited Maturity Municipals Fund N/A N/A Eaton Vance Municipals Trust Eaton Vance Alabama Municipals Fund N/A N/A Eaton Vance Arizona Municipals Fund N/A N/A Eaton Vance Arkansas Municipals Fund N/A N/A Eaton Vance California Municipals Fund N/A N/A Eaton Vance Colorado Municipals Fund N/A N/A Eaton Vance Connecticut Municipals Fund N/A N/A Eaton Vance Florida Plus Municipals Fund N/A N/A Eaton Vance Georgia Municipals Fund N/A N/A Eaton Vance Kentucky Municipals Fund N/A N/A Eaton Vance Louisiana Municipals Fund N/A N/A G-9 2008 Fiscal Year 2007 Fiscal Year 2006 Fiscal Year Trust/Fund Name Fund Eaton Vance Fund Eaton Vance Fund Eaton Vance Eaton Vance Maryland Municipals Fund N/A N/A $ 7,483 25 $ 7,230 $ 72,100 Eaton Vance Massachusetts Municipals Fund N/A N/A Eaton Vance Michigan Municipals Fund N/A N/A Eaton Vance Minnesota Municipals Fund N/A N/A Eaton Vance Mississippi Municipals Fund N/A N/A Eaton Vance Missouri Municipals Fund N/A N/A Eaton Vance National Municipals Fund N/A N/A Eaton Vance New Jersey Municipals Fund N/A N/A Eaton Vance New York Municipals Fund N/A N/A Eaton Vance North Carolina Municipals Fund N/A N/A Eaton Vance Ohio Municipals Fund N/A N/A Eaton Vance Oregon Municipals Fund N/A N/A Eaton Vance Pennsylvania Municipals Fund N/A N/A Eaton Vance Rhode Island Municipals Fund N/A N/A Eaton Vance South Carolina Municipals Fund N/A N/A Eaton Vance Tennessee Municipals Fund N/A N/A Eaton Vance Virginia Municipals Fund N/A N/A Eaton Vance West Virginia Municipals Fund N/A N/A Eaton Vance Municipals Trust II Eaton Vance Hawaii Municipals Fund $ 7,535 $ 290,569 N/A N/A Eaton Vance High Yield Municipals Fund N/A N/A Eaton Vance Insured Municipals Fund N/A N/A Eaton Vance Kansas Municipals Fund N/A N/A Eaton Vance Mutual Funds Trust Eaton Vance AMT-Free Municipal Bond Fund N/A N/A Eaton Vance Cash Management Fund N/A N/A Eaton Vance Diversified Income Fund N/A N/A Eaton Vance Dividend Income Fund N/A N/A Eaton Vance Emerging Markets Local Income Fund N/A N/A N/A Eaton Vance Floating-Rate Fund N/A N/A Eaton Vance Floating-Rate Advantage Fund N/A N/A N/A N/A Eaton Vance Floating-Rate & High Income Fund N/A N/A Eaton Vance Global Macro Fund N/A N/A N/A Eaton Vance Government Obligations Fund N/A N/A Eaton Vance High Income Opportunities Fund N/A N/A Eaton Vance International Equity Fund N/A N/A G-10 2008 Fiscal Year 2007 Fiscal Year 2006 Fiscal Year Trust/Fund Name Fund Eaton Vance Fund Eaton Vance Fund Eaton Vance Eaton Vance International Income Fund N/A N/A $ 8,500 N/A $ 83,600 Eaton Vance Large-Cap Core Research Fund (formerly Eaton Vance Equity Research Fund) N/A N/A $ 9,675 Eaton Vance Low Duration Fund N/A N/A Eaton Vance Money Market Fund N/A N/A Eaton Vance Strategic Income Fund N/A N/A Eaton Vance Structured Emerging Markets Fund N/A N/A Eaton Vance Tax Free Reserves N/A N/A Eaton Vance Tax-Managed Dividend Income Fund N/A N/A Eaton Vance Tax-Managed Equity Asset Allocation Fund N/A N/A Eaton Vance Tax-Managed Growth Fund 1.1 N/A N/A Eaton Vance Tax-Managed Growth Fund 1.2 N/A N/A Eaton Vance Tax-Managed International Equity Fund N/A N/A Eaton Vance Tax-Managed Mid-Cap Core Fund N/A N/A Eaton Vance Tax-Managed Multi-Cap Growth Fund N/A N/A Eaton Vance Tax-Managed Small-Cap Fund (formerly Eaton Vance Tax-Managed Small-Cap Growth Fund) N/A N/A Eaton Vance Tax-Managed Small-Cap Value Fund N/A N/A Eaton Vance Tax-Managed Value Fund N/A N/A Eaton Vance Series Trust Eaton Vance Tax-Managed Growth Fund 1.0 N/A N/A Eaton Vance Series Trust II Eaton Vance Income Fund of Boston N/A N/A Eaton Vance Tax-Managed Emerging Markets Fund $10,140 $382,888.55 N/A N/A Eaton Vance Special Investment Trust Eaton Vance Balanced Fund N/A N/A Eaton Vance Capital & Income Strategies Fund N/A N/A Eaton Vance Dividend Builder Fund N/A N/A Eaton Vance Emerging Markets Fund N/A N/A Eaton Vance Enhanced Equity Option Income Fund N/A N/A N/A N/A Eaton Vance Equity Asset Allocation Fund N/A N/A Eaton Vance Greater India Fund N/A N/A Eaton Vance Institutional Short Term Income Fund N/A N/A Eaton Vance Institutional Short Term Treasury Fund N/A N/A Eaton Vance Investment Grade Income Fund N/A N/A N/A Eaton Vance Large-Cap Growth Fund N/A N/A G-11 2008 Fiscal Year 2007 Fiscal Year 2006 Fiscal Year Trust/Fund Name Fund Eaton Vance Fund Eaton Vance Fund Eaton Vance Eaton Vance Large-Cap Value Fund N/A N/A $ 8,500 $13,450 Eaton Vance Real Estate Fund N/A N/A Eaton Vance Risk-Managed Equity Option Income Fund N/A N/A N/A N/A Eaton Vance Small-Cap Fund (formerly Eaton Vance Small-Cap Growth Fund) N/A N/A Eaton Vance Small-Cap Value Fund N/A N/A Eaton Vance Special Equities Fund N/A N/A Eaton Vance Variable Trust Eaton Vance VT Floating-Rate Income Fund N/A N/A Eaton Vance VT Large-Cap Value Fund N/A N/A N/A Eaton Vance VT Worldwide Health Sciences Fund N/A N/A Portfolios Asian Small Companies Portfolio N/A N/A Boston Income Portfolio N/A N/A Capital Growth Portfolio N/A N/A Cash Management Portfolio N/A N/A Dividend Builder Portfolio N/A N/A Dividend Income Portfolio N/A N/A Emerging Markets Portfolio N/A N/A Emerging Markets Local Income Portfolio N/A N/A N/A Floating Rate Portfolio N/A N/A Global Growth Portfolio N/A N/A Global Macro Portfolio N/A N/A Government Obligations Portfolio N/A N/A Greater China Growth Portfolio N/A N/A Greater India Portfolio N/A N/A High Income Opportunities Portfolio N/A N/A International Equity Portfolio N/A N/A International Income Portfolio N/A N/A N/A Investment Portfolio N/A N/A Investment Grade Income Portfolio N/A N/A Large-Cap Portfolio N/A N/A Large-Cap Growth Portfolio N/A N/A Large-Cap Value Portfolio N/A N/A Multi-Cap Growth Portfolio N/A N/A Senior Debt Portfolio N/A N/A G-12 2008 Fiscal Year 2007 Fiscal Year 2006 Fiscal Year Trust/Fund Name Fund Eaton Vance Fund Eaton Vance Fund Eaton Vance Small-Cap Portfolio (formerly Small-Cap Growth Portfolio) N/A N/A $12,000 $ 8,900 SMID-Cap Portfolio N/A N/A Special Equities Portfolio N/A N/A Tax-Managed Growth Portfolio N/A N/A Tax-Managed International Equity Portfolio N/A N/A Tax-Managed Mid-Cap Core Portfolio N/A N/A Tax-Managed Multi-Cap Growth Portfolio N/A N/A Tax-Managed Small-Cap Portfolio (formerly Tax-Managed Small-Cap Growth Fund) N/A N/A Tax-Managed Small-Cap Value Portfolio N/A N/A Tax-Managed Value Portfolio N/A N/A Worldwide Health Sciences Portfolio N/A N/A (1) Fees were paid to PWC. (2) The Funds investment adviser and any of its affiliates that provide ongoing services to the Funds which are subsidiaries of Eaton Vance Corp. (3) This Fund has not completed two fiscal years of operations. (4) This Fund has not completed its first full fiscal year of operations. G-13 ALLFUNDS 9/08 EATON VANCE MUTUAL FUNDS PROXY TABULATOR EVERY SHAREHOLDER'S VOTE IS IMPORTANT P.O. BOX 9112 *** 3 EASY WAYS TO VOTE YOUR PROXY *** FARMINGDALE, NY 11735 To vote by Internet 1) Read the Proxy Statement and have the proxy card below at hand. 2) Go to website www.proxyvote.com 3) Follow the instructions provided on the website. To vote by Telephone 1) Read the Proxy Statement and have the proxy card below at hand. 2) Call 1-800-690-6903 3) Follow the instructions. To vote by Mail 1) Read the Proxy Statement. 2) Check the appropriate boxes on the proxy card below. 3) Sign and date the proxy card. 4) Return the proxy card in the envelope provided. TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: EA
